Case 2:20-cv-01764-DMG-SK Document 1-1 Filed 02/24/20 Page 1 of 44 Page ID #:6




                   EXHIBIT A
              Case 2:20-cv-01764-DMG-SK Document 1-1 Filed 02/24/20 Page 2 of 44 Page ID #:7
Electronically FILED by Superior Court of California„ County of Los Angeles on 0i/08i20/A6.arotetri R. Carter, Executive OfficeriClerk of Court, by R. Clifton,DepuiMiel-100
                                                     SUMMONS                                                                             FOR COURT USE ONLY
                                                                                                                                     (SOLO PARA USO DE LA CORTE)
                                             (CITACION JUDICIAL)
      NOTICE TO DEFENDANT:
      (AVISO AL DEMANDADO):
      JETSMARTER, INC., and DOES 1-4, INCLUSIVE



      YOU ARE BEING SUED BY PLAINTIFF:
      (LO ESTA DEMANDANDO EL DEMANDANTE):
      SACHIN DEV DUGGAL

       NOTICEI You have been sued. The court may decide against you without your being heard unless you respond within 30 days. Read the information
       below.
           You have 30 CALENDAR DAYS after this summons and legal papers are served on you to file a written response at this court and have a copy
       served on the plaintiff. A letter or phone call will not protect you. Your written response must be in proper legal form if you want the court to hear your
       case. There may be a court form that you can use for your response. You can find these court forms and more information at the California Courts
       Online Self-Help Center (www.courtinfo.ca.goviselfhelp), your county law library, or the courthouse nearest you. If you cannot pay the filing fee, ask
       the court clerk for a fee waiver form. If you do not file your response on time, you may lose the case by default, and your wages, money, and property
       may be taken without further warning from the court.
          There are other legal requirements. You may want to call an attorney right away. If you do not know an attorney, you may want to call an attorney
       referral service. If you cannot afford an attorney, you may be eligible for free legal services from a nonprofit legal services program. You can locate
       these nonprofit groups at the California Legal Services Web site (www.lawhelpcalifornia.org), the California Courts Online Self-Help Center
       (www.courtinfo.ca,goviselfbelp), or by contacting your local court or county bar association. NOTE: The court has a statutory lien for waived fees and
       costs on any settlement or arbitration award of $10,000 or more in a civil case. The court's lien must be paid before the court will dismiss the case.
       //3MO/ Lo han demanciado. Si no responde dentro de 30 dlas, la code puede decidir en su contra sin escuchar su version. Lea la informed& a
       continuaci6n.
           Tiene 30 DIAS DE CALENDARIO despues de que le entreguen esta cited& y papeles legates pars presenter una respuesta par escrito en este
       code y hacer que se entregue una copia a! demandante. Una carte o una Ilamada telefOnice no lo protegen. Su respuesta por escrito tiene que ester
       en formate legal correcto si desea que procesen su caso en la corte. Es posible que haya un formulario que usted pueda user para su respuesta.
       Puede encontrar estos formularies de la code y mas informed& en el Centro de Ayuda de las Codes de California (www.sucorte.ca.gov), en la
       biblioteca de leyes de su condado o en la code que le quede mds cerca. Si no puede pager fa cuota de presentacion, pida al secretario de la code
       que le de un formulario de exenciOn de page de cuotas. Si no presenta su respuesta a tiempo, puede perder el caso por incumptimiento y la code le
       padre guitar su sueldo, dinero y bienes sin mds advertencia.
          Hay otros requisites legates. Es recomendable que Ilame a un abogado inmediatamente. Si no conoce a un abogado, puede Earner a un servicio de
       remisi6n a abogados. Si no puede pager a un abogado, es posible que cumpla con los requisites pare obtener servicios legates gratuitos de un
       programa de servicios legates sin fines de lucre. Puede encontrar estos grupos sin fines de lucre en el sitia web de California Legal Services,
       (www.lawhelpcalifornia.org), en el Centro de Ayuda de las Cortes de California, (www.sucorte.ca.gov) o poniendose en contacto con la code o el
       colegio de abogados locales. AVISO: Por ley, (a code tiene derecho a reclemar las cuotas y los costos exentos por imponer un gravamen sobre
       cualquier recuperaci& de $10,000 6 mas de valor recibida mediante un acuerclo o una concesion de arbitrafe en un caso de derecho civil. Tiene que
       pager of gravamen de la code antes de que la carte pueda desechar el caso.
                                                                                                                       CASE NUMBER
     The name and address of the court is:                                                                             (Ntimem del (;aso):
        nombre y direccidn de la corte es):                                                                                         2 01C
                                                                                                                                        -Ii T CV 0 1 02 6
     Los Angeles County Superior Court
     111 North Hill Street
     Los Angeles, CA 90012
     The name, address, and telephone number of plaintiffs attorney, or plaintiff without an attorney, is:
     (El nombre, la direcciOn y el flamer() de telefono del abogado del dernandante, o del detnandante que no tiene abogado, es):
     Andrew M. Jacobson, Esq. (SEN 286330) Engstrom, Lipscomb & Lack
     10100 Santa Monica Boulevard, 12th Fir (310) 552-3800
     Los Angeles, California 90067                                                    Sherii R. Carter Executive Officer/ Clerk of Court
     DATE:                                                                  Clerk, by           Romunda Clrfton                                                            , Deputy
                    01/0812 020
     (Fecha)                                                                (Secreterio)                                                                                   (Adjunto)
     (For proof of service of this summons, use Proof of Service of Summons (form POS-010).)
     (Para prueba de entrega de esta citaciOn use el formulario Proof of Service of Summons, (POS-010)).
                                       NOTICE TO THE PERSON SERVED: You are served
                                       1. all as an individual defendant.
                                       2. Ur as the person sued under the fictitious name of (specify):



                                               3.   (21 on behalf of (specify): JetSmarter, Inc.
                                                    under:      El CCP 416.10 (corporation)                                            CCP 416.60 (minor)
                                                                II CCP 416.20 (defunct corporation)                                    CCP 416.70 (conservatee)
                                                                •  CCP 416.40 (association or partnership)                             CCP 416.90 (authorized person)
                                                                   other (specify):
                                               4. U3 by personal delivery on (date):                     -                                                                 Page 1 of 1

     Form Adorgea for Malltlatory Use                                         --SUMMONS                                                      Code of Clvi! Procedure §,§. 412.20, 465
                      ps.Lehtoglig
      .A.Irkiii0 Nov. July 1, 20091   CrB. Essential                                                                                                           www.couttinra Cagov
                                      „:".„„ Forms-                                                                      SACHIN DEV DUGGAL
               Case 2:20-cv-01764-DMG-SK Document 1-1 Filed 02/24/20 Page 3 of 44 Page ID #:8
Electronically FILE S by Superior Court of California, County of Los Angeles on 01/08/2020 06:08 PM Sherri R. Carter, Executive Officer/Clerk of Court, by R. Clifton,Deputy Clerk
                                                                                        20STCV01026
                                         Assigned for all purposes to: Stanley Mosk Courthouse, Judicial Officer: Barbara Meiers




                      WALTER J. LACK, ESQ. (SBN 57550)
                      STEVEN C. SHUMAN, ESQ. (SBN 82828)
                2     ANDREW M. JACOBSON, ESQ. (SBN 286330)
                      ENGSTROM, LIPSCOMB & LACK
                3     10100 Santa Monica Boulevard, 12th Floor
                      Los Angeles, California 90067-4113
                4     Telephone: (310) 552-3800
                      Facsimile:    (310) 552-9434
                5     Email:        ajacobson@elllaw.com

               6      Attorneys for Plaintiff

               7

               8                                          SUPERIOR COURT OF THE STATE OF CALIFORNIA

               9
                                                                            FOR THE COUNTY OF LOS ANGELES
             10

             11       SACHIN DEV DUGGAL,                                                                   Case No.:

             12                              Plaintiff,                                                    COMPLAINT FOR DAMAGES

             13                   vs.                                                                      DEMAND FOR JURY TRIAL

             14       JETSMARTER, INC., and DOES 1-4, inclusive,

             15                              Defendant.

             16

             17

             18                  Plaintiff, Sachin Dev Duggal ("Plaintiff' or Mr. Duggal), complains and alleges against
             19      Defendant JetSmarter, Inc. ("JetSmarter") as follows:
             20      /II
            21       ///
            22       ///
            23       /II
            24       III
            25       ///
            26       ///
            27       ///
            28      Ill
                    438976                                                                      1


                                                                                            COMPLAINT
Case 2:20-cv-01764-DMG-SK Document 1-1 Filed 02/24/20 Page 4 of 44 Page ID #:9




 1                                           PARTIES AND VENUE

 2

 3   I.      INTRODUCTION

 4           1.     This is an action for breach of contract, fraudulent inducement, and violation of

 5   California and Florida's Unfair Trade Practices and Consumer Protection Law. JetSmarter Inc., a flight-

 6   sharing company, advertised and promised consumers that it would provide a variety of high-end

 7   services at a "grandfathered," or "locked-in" annual membership price, thereby saving consumers

 8   hundreds of thousands of dollars in travel expenses. After fraudulently inducing consumers, including

 9   Plaintiff, Sachin Duggal, to pay hundreds of thousands of dollars in annual fees, JetSmarter reneged on

10   its promises by reducing and/or terminating the services it promised to provide and demanding

11   additional substantial payments for other services it promised were already included in the annual fee.

12   When confronted by Plaintiff, JetSmarter asserted that its earlier promises were no longer a "viable

13   business model". As a result of JetSmarter's fraudulent bait-and-switch scheme, Plaintiff's membership

14   has been rendered essentially useless and Plaintiff has sustained considerable out of pocket loss.

15          PARTIES

16          2.      Plaintiff, Sachin Duggal, is and was at all relevant times an individual residing in the

17   State of California.

18          3.      Defendant, Jetsmarter, Inc. ("Jetsmarter"), is a foreign corporation, organized under the

19   laws of the State of Delaware and is registered to do business in the State of Florida. Jetsmarter's

20   world headquarters is located at 500 East Broward Boulevard, Fort Lauderdale, Florida. Jetsmarter

21   markets itself as a company that provides air transportation as an alternative to commercial carriers

22   and private jet ownership.

23          4.      Defendant, Christopher Thomas ("Mr. Thomas"), is a sales agent who identified

24   himself as the Director of European Sales for Defendant JetSmarter.

25          5.      DOES 1-4 are persons who are the officers or managers of Jetsmarter, who developed

26   and approved the marketing and sales materials and may have otherwise been involve in the

27   fraudulent sales practices made to Plaintiff. Plaintiffs are informed and believe, and thereon allege,

28   that each of the Defendants named herein was the agent, employee, employer, partner, manager,
     438976                                     2

                                                   COMPLAINT
Case 2:20-cv-01764-DMG-SK Document 1-1 Filed 02/24/20 Page 5 of 44 Page ID #:10




 1   controlling entity, or joint venturer of the other Defendant, and in doing the things herein alleged was
 2   acting within the course and scope of such agency, employment, partnership, management, control, or
 3   joint venture with the full knowledge and consent of the other Defendant, and that at all times all
 4   employees and agents of Defendants acted with the advance knowledge or under the direction or with
 5   ratification of corporate officers who had the ability to bind the corporation.

 6              6.   The true names and capacities, whether individual, corporate, associate, or otherwise,

 7   of Defendants DOES 5 through 100, inclusive, are at this time unknown to Plaintiff, who therefore
 8   sue said Defendants by such fictitious names pursuant to California Code of Civil Procedure § 474.
 9   Plaintiff further alleges that each of said fictitious Defendants is in some manner responsible for the
10   acts and occurrences hereinafter set forth. Plaintiff is informed and believes, and on that basis alleges,
11   that each fictitiously named Defendant conspired with and/or aided and abetted and is responsible for
12   the occurrences herein alleged, and that Plaintiffs damages were proximately caused by such

13   Defendants.
14              7.   At all relevant times, other individuals as employees of Jetsmarter willingly conspired
15   with other named Defendants in their scheme to fraudulently induce Plaintiff to rely on the
16   misrepresentations and omissions alleged herein. All allegations against the named Defendants are
17   also alleged against these unnamed co-conspirators as though set forth at length. The acts alleged to
18   have been done by Defendants were authorized, ordered or done by their directors, officers, agents,
19   employees, or representatives while actively engaged in the management of each of the Defendants'
20   affairs.
21   III.       VENUE AND JURISDICTION
22              8.   Defendants, and each of them, are subject to the jurisdiction of this Court by virtue of

23   their business dealings and transactions in California, by having caused injuries through their acts and
24   omissions throughout the State of California. This Court has subject matter jurisdiction over all causes
25   of action asserted herein pursuant to Article VI, § 10 of the California Constitution. Each cause of
26   action asserted arises exclusively under the laws of the State of California. No part of this Complaint
27   arises under federal law, is pre-empted by federal law or challenges conduct within any federal
28   agency's exclusive domain, and adjudication thereof has not been statutorily assigned to any other
     438976                                        3

                                                    COMPLAINT
Case 2:20-cv-01764-DMG-SK Document 1-1 Filed 02/24/20 Page 6 of 44 Page ID #:11




 1   court or jurisdiction.

 2           9.      The damages suffered by Plaintiff exceeds this Court's jurisdictional minimum.

 3           10,     Each Defendant has sufficient minimum contacts within California to make the exercise

 4   of jurisdiction over each Defendant by California courts consistent with traditional notions of fair play

 5   and substantial justice. Defendants are headquartered in or reside in California, and do substantial

 6   business in the State of California and are thus subject to personal jurisdiction in California state courts.

 7           11,     Venue is proper because some of the agreements and representations which are the

 8   subject of this Complaint were made and entered into in the County of Los Angeles, State of

 9   California, and a substantial number of acts, omissions, and transactions that give rise to this action

10   were committed, occurred, or otherwise arose within the County of Los Angeles, State of California,

11   including but not limited to some negotiation and performance of contract terms

12   III.    STATEMENT OF FACTS

13           12.    Jetsmarter is a travel service provider that allows its customers to book seats on private

14   planes and helicopters through a mobile application. Jetsmarter does not own or operate any aircraft.

15   Rather, it offers its customers seats on private planes that are owned or operated by other companies or

16   individuals, to whom Jetsmarter pays a fee for the flights.

17           13.    JetSmarter intentionally used fraudulent and deceptive advertising and solicitation

18   tactics to induce Mr. Duggal to enroll in a three-year Sophisticated Membership contract, which was

19   executed on October 6, 2017.

20          14.     On June 22, 2017, JetSmarter, through its agent and representative, Christopher Thomas,

21   who identified himself as the Director of European Sales for JetSmarter, contacted Mr. Duggal via E-

22   mail. In the E-mail, Mr. Thomas solicited Mr. Duggal's enrollment in a JetSmarter membership. Mr.

23   Thomas represented that JetSmarter "is a mobile app that seamlessly connects travelers to private jets

24   at...attractive rates with worldwide itineraries, real-time availability [sic], and instant bookings all for

25   one simple annual fee." Additionally, Mr. Thomas stated specifically that a JetSmarter membership

26   included "access to complimentary seats on posted routes throughout Europe, the Middle East, and the

27   United States for one annual fee." The E-mail included a link to JetSmarter's public website, where an

28   online brochure for the Smart Membership again reiterated that the plan included complimentary "free
     438976                                       4

                                                    COMPLAINT
Case 2:20-cv-01764-DMG-SK Document 1-1 Filed 02/24/20 Page 7 of 44 Page ID #:12




 1   seats on shuttle routes less than three hours." Another link embedded in the E-mail directed Mr. Duggal

 2   to the online brochure for the Sophisticated Membership plan, which included a list of membership

 3   benefits including "[n]o limit on flight credit usage." Fine print at the end of the Sophisticated

 4   Membership brochure stated conflictingly that "SOPHISTICATED members do not have a limit on the

 5   amount of flight credit they can use on any one given flight," and that "usage [of flight credits] is

 6   subject to the terms on flight credit utilization that are subject to change at JetSmarter's sole

 7   discretion."

 8          15.     On July 22, 2017, Mr. Duggal responded via E-mail to a phone call he had received

 9   from Mr. Thomas, requesting that the two of them arrange a phone call for the following Monday. Mr.

10   Thomas responded the same day, agreeing to a phone call and purposefully mentioning that he was

11   "running an incentive this month should new members join pre end of July." Mr. Duggal responded the

12   next day, July 23, 2017, indicating his tentative interest in hearing more about the JetSmarter product

13   for both himself and his wife. In this E-mail, Mr. Duggal also clearly stated that routes flying to New

14   York, San Francisco, and London would be important to him. Rather than wait to discuss the

15   membership options during their scheduled phone call, Mr. Thomas responded the same day with a

16   detailed message, which again touted the high-quality service provided by JetSmarter. In this E-mail,

17   Mr. Thomas also again reiterated that annual membership would include complimentary access

18   to all flights under three hours.

19          16.     Mr. Duggal, responded to Mr. Thomas with a list of questions that Mr. Duggal

20   specifically asked be discussed during their scheduled phone call the next day. However, Mr. Thomas

21   ignored this request and sent another lengthy E-mail. One of Mr. Duggal's questions specifically

22   addressed the complimentary three-hour flights. Mr. Duggal stated that he spent a lot of his time flying

23   between San Francisco and Los Angeles and sought to clarify that these flights would, in fact, be

24   complimentary. In response, Mr. Thomas again confirmed that three-hour flights—and specifically

25   three-hour flights between Los Angeles and San Francisco—would be free. Later that evening, Mr.

26   Duggal requested that Mr. Thomas send PDF documents stating the terms of the "offers" for both the

27   Smart and Sophisticated Memberships. Mr. Thomas responded in under thirty minutes with PDF

28   versions of the online brochures, to which Mr. Thomas had provided links on June 22, 2017, and an
     438976                                        5

                                                  COMPLAINT
Case 2:20-cv-01764-DMG-SK Document 1-1 Filed 02/24/20 Page 8 of 44 Page ID #:13




 1   offer to provide Mr. Duggal with a discounted rate for the Sophisticated Membership. Less than ten

 2   minutes later, Mr. Thomas sent another E-mail encouraging Mr. Duggal to enroll in the Sophisticated

 3   Membership and restating that the Membership included "$20,000 flight credits to book your own

 4   shuttles and transatlantic seats."

 5           17.    On July 31, 2017, in reliance on JetSmarter's representations, Mr. Duggal enrolled

 6   himself in a JetSmarter Sophisticated Membership and enrolled his wife in a JetSmarter Smart

 7   Membership. Less than a month later, on August 30, 2017, JetSmarter agent and representative

 8   Christoph Daublebsky, who identified himself as a Senior Membership Specialist, contacted Mr.

 9   Duggal again via E-mail. In his message titled "We are now fully funded", Mr. Daublebsky flaunted

10   JetSmarter's newest institutional investors and requested a phone call with Mr. Duggal. Over the course

11   of the next month, JetSmarter through its agents and representatives continued to contact Mr. Duggal

12   by phone and E-mail and used aggressive and fraudulent selling tactics to convince him to upgrade his

13   Membership to a three-year Sophisticated Membership contract. Through these contacts, JetSmarter

14   repeatedly represented that, if Mr. Duggal upgraded to the three-year contract, then the terms of his

15   current contract would be "locked in." In fact, in an E-mail sent on October 4, 2017, Mr. Thomas

16   specifically stated that Mr. Duggal's credits would not be limited and could be used over the three-year

17   term of the contract. The promise that the terms of his contract would be "locked in" for the entirety of

18   his three-year term, was also repeatedly communicated to Mr. Duggal over the phone.

19          18.     On October, 6, 2017, in reliance on JetSmarter's promises that the privileges included in

20   the Sophisticated Membership would be grandfathered in if any terms or conditions of the membership

21   package were subsequently altered, Mr. Duggal signed a three-year Sophisticated Membership contract.

22          19.     However, less than a year into his three-year contract term, JetSmarter, in breach of the

23   terms of Mr. Duggal's contract, unilaterally altered the benefits of Mr. Duggal's membership.

24   Specifically, in breach of the October 6, 2017 Three Year Sophisticated Membership, JetSmarter began

25   charging a fee for flights under three hours and imposed a utilization cap on the number of flight credits

26   that Mr. Duggal could use to book flights.

27          20.     During the first year of his three-year contract, Mr. Duggal received benefits valued at

28   $880,000 through the use of the JetSmarter application. Mr. Duggal's three-year contract included a
     438976                                       6

                                                   COMPLAINT
Case 2:20-cv-01764-DMG-SK Document 1-1 Filed 02/24/20 Page 9 of 44 Page ID #:14




 1   provision guaranteeing the right to renew the terms of the contract at the end of the three-year term. Mr.

 2   Duggal intended to take advantage of this provision for at least one renewal, thereby bringing his total

 3   contract term to six years. Additionally, since committing to the three-year contract, Mr. Duggal has

 4   relocated to Los Angeles. This move significantly increased Mr. Duggal's charter jet needs.

 5                           JETSMARTER'S FALSE ADVERTISING TACTICS

 6           21.    JetSmarter disseminated and caused to be disseminated, false advertising and materially

 7   misleading omissions likely to deceive the public, and on which Mr. Duggal materially relied.

 8           22.    JetSmarter is liable for its false and deceptive advertising practices. JetSmarter made

 9   false and misleading statements to the public and directly to Mr. Duggal, on which Mr. Duggal

10   materially relied when he enrolled in his JetSmarter membership. Moreover, JetSmarter knew or should

11   have known that the statements made were false and misleading. As a result of JetSmarter's false and

12   deceptive representations, Mr. Duggal has suffered substantial monetary losses and emotional distress.

13           23.    Over the course of the e-mail exchanges between Mr. Thomas and Mr. Duggal that took

14   place between June 22, 2017, and July 23, 2017, Mr. Thomas repeatedly promised that if Mr. Duggal

15   enrolled in the Sophisticated Membership, he would receive access to complimentary three-hour flights

16   and the right to unlimited use of flight credits. Additionally, on two separate occasions, Mr. Thomas

17   also provided Mr. Duggal with public advertising materials that restated these benefits. Moreover, in

18   response to Mr. Duggal's hesitations over past unsatisfactory experiences with JetSmarter, Mr. Thomas

19   provided express assurances that JetSmarter was under new management and would provide only the

20   highest quality of service moving forward. Then, after Mr. Duggal had already enrolled in the

21   Sophisticated Membership, JetSmarter engaged in an aggressive campaign to pressure Mr. Duggal into

22   signing a three-year contract. In an attempt to induce Mr. Duggal's commitment to the three-year

23   contract, JetSmarter promised Mr. Duggal that his current benefits would be "locked in" for the entirety

24   of Mr. Duggal's contract.

25          24.     Not only did JetSmarter's promises turn out to be false and misleading, but substantial

26   evidence indicates that JetSmarter was fully aware of the falsity of these promises at the time they were

27   made to Mr. Duggal. Prior to June 2017, numerous complaints had already been made against

28   JetSmarter alleging that JetSmarter had made and broken promises similar to those made to Mr.
     438976                                      7

                                                   COMPLAINT
Case 2:20-cv-01764-DMG-SK Document 1-1 Filed 02/24/20 Page 10 of 44 Page ID #:15




 1   Duggal. These complaints placed JetSmarter on notice that it was making false and misleading

 2   statements in its advertisements and solicitation of customers like Mr. Duggal. By continuing to

 3   knowingly make these false and misleading statements and false promises to potential customers,

 4   JetSmarter violated California's False Advertising Law and is liable for criminal and civil penalties.

 5           25.    JetSmarter engaged in unfair methods of competition and unfair deceptive acts and

 6   practices that resulted in the sale of services to Mr. Duggal in violation of California's Consumer Legal

 7   Remedies Act and Florida's Unfair Trade Practices and Consumer Protection Law.                 JetSmarter

 8   misrepresented the uses and benefits of its memberships. Specifically, as referenced above, in its public

 9   brochures and direct communications, JetSmarter falsely represented and promised that Mr. Duggal's

10   three-year membership contract would lock in access to three-hour complimentary flights and an

11   unrestricted right to use of flight credits for the duration of the contract term. Despite these

12   representations and promises, JetSmarter unilaterally removed both benefits from Mr. Duggal's

13   membership package, rendering the value of the membership significantly lower than the value that was

14   represented to Mr. Duggal and, which induced Mr. Duggal's purchase of the membership.

15          26.     This deceptive behavior also violated Sections 1770(a)(7) and 1770(a)(9) of the

16   California Consumer Legal Remedies Act and the analog Florida's Unfair Trade Practices and

17   Consumer Protection Law, which respectively prohibit representing that goods or services are of a

18   particular standard, quality or grade, if they are of another and advertisements made with an intent to

19   sell a product differing from the one as advertised.

20          27.     JetSmarter's advertisement materials, sent directly to Mr. Duggal, indicated that Mr.

21   Duggal's three-year membership would include the named benefits. Additional solicitation materials

22   and communications made directly to Mr. Duggal further indicated that these benefits would be

23   "grandfathered in" in the event of a subsequent change to JetSmarter's terms and conditions. However,

24   JetSmarter's well documented pattern of making and breaking these advertising promises belies any

25   intention to sell the products as promised in the materials and communications made to Mr. Duggal,

26          JETSMARTER BREACHED THE OPERATIVE MEMBERSHIP AGREEMENT

27          28.     JetSmarter breached its contract with Mr. Duggal by charging additional fees for three-

28   hour flights and placing a limitation on the number of flight credits that Mr. Duggal could use. Mr.
     438976                                         8

                                                   COMPLAINT
Case 2:20-cv-01764-DMG-SK Document 1-1 Filed 02/24/20 Page 11 of 44 Page ID #:16




 1   Duggal has been unable to obtain a copy of the JetSmarter Membership Agreement and Terms of Use

 2   as they existed on JetSmarter's website at the time of his enrollment. However, JetSmarter's Terms of

 3   Use and Membership Agreement, as they existed at the time of Mr. Duggal's enrollment, did constitute

 4   a partially integrated contract and the essential terms of that contract are evident from Mr. Duggal's

 5   communications with JetSmarter's representative, Mr. Thomas, and the brochures that Mr. Thomas sent

 6   in response to Mr. Duggal's request for the terms of the offers for both the Smart and Sophisticated

 7   Memberships. These offers included terms stating that complimentary three-hour flights and unlimited

 8   use of flight credits would be included in Mr. Duggal's membership. Moreover, once Mr. Duggal

 9   entered the three-year contract on October 6, 2017, the terms of his membership contract included a

10   promise that JetSmarter would not unilaterally alter any of the contract terms, which would be locked

11   in for the entire duration of the three-year contract.

12          29.     JetSmarter breached these terms, when it began charging Mr. Duggal for flights under

13   three hours and enforcing a utilization cap on the number of flight credits that he could use prior to the

14   termination of Mr. Duggal's three-year contract. JetSmarter's breach has injured Mr. Duggal by forcing

15   him to pay additional money for services through JetSmarter and through alternative Jet Charter

16   Services. Mr. Duggal will continue to incur these additional expenses until JetSmarter either complies

17   with the contract terms or pays Mr. Duggal the value of the lost benefits.

18       JETSMARTER FRAUDULENTLY INDUCED MR. DUGGAL INTO ENTERING THE

19                           THREE-YEAR SOPHISTICATED MEMBERSHIP

20          30.     JetSmarter's agent and employee, Mr. Thomas, fraudulently induced Mr. Duggal to rely

21   on false representations in entering into a contract with JetSmarter

22          31.     On July 23, 2017, JetSmarter, through its representative Christopher Thomas

23   represented and promised to Mr. Duggal by E-mail that Mr. Duggal would be entitled to

24   complimentary three-hour flights and unlimited use of flight credits toward the purchase of flights.

25   Over the course of the next two months, after Mr. Duggal had already enrolled in the Sophisticated

26   Membership, JetSmarter further represented to Mr. Duggal that these benefits would be "locked in" —

27   even if JetSmarter's terms and conditions subsequently changed — so long as Mr. Duggal signed a

28   three-year contract. At the time that Mr. Thomas made these representations and promises, he knew
     438976                                        9

                                                     COMPLAINT
Case 2:20-cv-01764-DMG-SK Document 1-1 Filed 02/24/20 Page 12 of 44 Page ID #:17




 1   them to be false as evidenced by JetSmarter's well established and extensively documented practice of

 2   making and breaking similar promises to potential customers. The representations and promises made

 3   were false and Mr. Thomas and Jetsmarter knew and understood they were false at the time they were

 4   made. Mr. Thompson knew and understood that the representations and promises would be and were

 5   relied upon by Plaintiff. Mr. Thomas, on behalf of Jetsmarter, at the time those representations and

 6   promises were made, knew and understood that he (Mr. Thomas) and Jetsmarter had no intent to honor

 7   the representations.

 8            32.   It is clear that not only did JetSmarter intend to deceive Mr. Duggal into believing that

 9   these false representations and promises were true, but also that JetSmarter did, in fact, succeed in

10   inducing Mr. Duggal to rely on these false representations and promises as evidenced by Mr. Duggal's

11   having entered into a three-year contract with JetSmarter, on October 6, 2017. Had it not been for Mr.

12   Thomas' knowingly false representations and promises as well as the substantially identical

13   representations and promises made by JetSmarter's advertising and marketing materials, Mr. Duggal

14   would not have entered into his three-year contract. And, as a result of his having done so, Mr. Duggal

15   has suffered monetary losses, which as noted above, amount to at least $5 million in damages.

16   Accordingly, Mr. Duggal is entitled to recover the $5 million, which would place him in as good a

17   position as he would have been in had JetSmarter performed as promised.

18                                       FIRST CLAIM FOR RELIEF

19                                             (Breach of Contract)

20            33.   Plaintiff incorporates the foregoing allegations as if fully set forth herein.

21            34.   On October 6, 2017, Plaintiff and Defendant entered into an on-line agreement through

22   which in exchange for the payment of $150,000, Defendant Jetsmarter, agreed to provide certain

23   travel benefits to Plaintiff for a three-year Sophisticated Membership.

24            35.   The agreement entered into by the parties was in a format which was later changed by

25   Defendant and Defendant failed to provide to Plaintiff a copy of the contract after its execution and

26   entry. The terms of Plaintiffs membership contract included a promise that JetSmarter would not

27   unilaterally alter any of the contract terms, which would be locked in for the entire duration of the

28   three-year contract.
     438976                                           10

                                                    COMPLAINT
Case 2:20-cv-01764-DMG-SK Document 1-1 Filed 02/24/20 Page 13 of 44 Page ID #:18




 1            36.    After Plaintiff began using Defendant's free services as contacted for, Plaintiff came to

 2    learn that Defendant Jetsmarter had unilaterally changed the program and that the program offered to

 3   Plaintiff — which he had purchased — was no longer being honored. Plaintiff was now required to pay

 4   for flights that were supposed to be complimentary or compensable with flight credits. Specifically,

 5   JetSmarter breached these terms, when it began charging Mr. Duggal for flights under three hours and

 6   enforcing a utilization cap on the number of flight credits that he could use prior to the termination of

 7   Mr. Duggal's three-year contract. JetSmarter's breach has injured Mr. Duggal by forcing him to pay

 8   additional money for services through JetSmarter and through alternative Jet Charter Services.

 9            37.    As a result of these changes, Plaintiff has been unable to continue to utilize the services

10   for which he contracted and purchased.

11            38.    Plaintiff performed all its obligations under the Agreement except to the extent it was

12   excused or prevented from doing so by the breach or other actions of Defendant. Plaintiff never

13   breached any term of the Agreement or failed to satisfy any of its obligations under the Agreement.

14   Defendant never accused Plaintiff of breaching any term of the Agreement, or of failing to satisfy any

15   obligation under the Agreement. Defendant never communicated to Plaintiff any suspicion or concern

16   that Plaintiff had breached any term of the Agreement or failed to satisfy any of its obligations under

17   the Agreement. Defendant therefore had no grounds to breach the Agreement or change its terms.

18            39.    The Agreement contains an implied covenant of good faith and fair dealing guaranteeing

19   that neither party will act in such a way as to interfere with the other party's right to receive its

20   bargained-for benefits under the Agreement.

21            40.    To the extent any breach alleged herein did not violate an express term of the

22   Agreement, Defendant breached the implied covenant of good faith and fair dealing contained in the

23   Agreement when it began charging Mr. Duggal for flights under three hours and enforcing a utilization

24   cap on the number of flight credits that he could use prior to the termination of Mr. Duggal's three-year

25   contract., all without any good cause, thereby unfairly interfering with Plaintiff's right to receive its

26   bargained-for benefits under the Agreement.

27            41.   By means of their actions and conduct described above, Defendants have breached the

28   contract with Plaintiff and as a direct and proximate result of Defendants' caused Plaintiff damages.
     438976                                            11


                                                     COMPLAINT
Case 2:20-cv-01764-DMG-SK Document 1-1 Filed 02/24/20 Page 14 of 44 Page ID #:19




 1            42.   WHEREFORE, Plaintiff demands judgment against Defendants, jointly and severally,

 2   as follows:

 3                  a)      Awarding judgment and damages of no less than $5,000,000 sustained by
 4                          Plaintiff, together with pre judgment interest;

 5                  b)      Awarding Plaintiff his costs and disbursements and reasonable allowances for

 6                          the fees of Plaintiff's counsel and experts, and reimbursement of expenses;

 7                  c)      Awarding pre and post judgment interest as permitted by law; and
 8                  d)      Awarding such other and further relief the Court deems just and equitable.
 9                                      SECOND CLAIM FOR RELIEF

10                       (Breach of Implied Covenant of Good Faith and Fair Dealing)

11            43.   Plaintiff incorporates the foregoing allegations as if fully set forth herein.

12            44.   Implied in every contract is the duty for each party to utilize good faith in its

13   performance. Common law calls for substantial compliance with the spirit, not just the letter, of a

14   contract in its performance.

15            45.   In entering into the agreement at issue there exists an implied covenant that the parties

16   will act in good faith and deal fairly, and that neither party shall do anything that will have the effect

17   of destroying or injuring the right of the other party to receive the fruits of the contract. Defendant

18   JetSmarter did not act consistently with this principal when it unilaterally changed the very basis of

19   the agreement entered into with Plaintiff.

20            46.   As a direct and proximate result of Defendant JetSmarter's conduct, Plaintiff has suffered

21   damages.

22            47.   WHEREFORE, Plaintiff demands judgment against Defendants, jointly and severally,

23   as follows:

24                  a)      Awarding judgment and damages of no less than $5,000,000 sustained by

25                          Plaintiff, together with pre judgment interest;

26                  b)      Awarding Plaintiff his costs and disbursements and reasonable allowances for

27                          the fees of Plaintiffs counsel and experts, and reimbursement of expenses;

28                  c)      Awarding pre and post-judgment interest as permitted by law; and
     438976                                         12

                                                    COMPLAINT
Case 2:20-cv-01764-DMG-SK Document 1-1 Filed 02/24/20 Page 15 of 44 Page ID #:20




  1                    d)      Awarding such other and further relief the Court deems just and equitable.

  2                                         THIRD CLAIM FOR RELIEF

  3     (Violation of the Deceptive and Unfair Trade Practices Act and Consumer Legal Remedies Act)

  4              48.   Plaintiff incorporates the foregoing allegations as if fully set forth herein.

  5              49.   In attempting to advertise, market and sell the flight services, Defendants, Jetsmarter and

  6    Mr. Thomas, made an express representation that if Plaintiff upgraded to the three-year contract, then

  7   the terms of his current contract would be "locked in" and the Plaintiff would receive all of the benefits

  8   described to him both verbally and in writing.

  9              50.   In reliance on Defendant's representation, Plaintiff signed a three-year Sophisticated

10    Membership contract which promised that all privileges included in the Sophisticated Membership

11    would be grandfathered in if any terms or conditions of the membership package were subsequently

 12   altered.

13               51.   After purchasing the three-year Sophisticated Membership for himself and a Smart

14    Membership for his wife with Defendants, Plaintiff came to learn that the programs as sold to him were

15    either reduced and/or terminated. Plaintiff is now required to pay additional substantial amounts for

16    other services Defendants promised were already included in the annual fee. This, along with other

17    components of the purchase which vanished, was contrary to the express representation made by

18    Defendants in their marketing and advertising.

19             52.     Jetsmarter's conduct was likely to deceive a consumer acting reasonably under similar

20    circumstances.

21             53.     Jetsmarter's false and deceptive representations and advertisements were intended to and

22    actually did deceive Plaintiff into purchasing and upgrading his "membership" with Jetsmarter.

23             54.     Plaintiff is a "Consumers" as defined in Section 501.203(7) Florida's Deceptive and

24    Unfair Trade Practices Act and under the California Consumer Legal Remedies Act.

25             55.     The advertising and selling of the "memberships" fall within the definition of "trade or

26    commerce" as well as "things of value" as defined in Florida Statute 501.203(8) and (9) respectively,

27    and also invoke the California Consumer Legal Remedies Act.

28             56.     Through the use of the communications and in connection with the sales and
      438976                                     13

                                                      COMPLAINT
Case 2:20-cv-01764-DMG-SK Document 1-1 Filed 02/24/20 Page 16 of 44 Page ID #:21




 1   advertisement of its services to Plaintiff, Defendants made misrepresentations and false promises.

 2   Moreover, Defendants' methods of unilaterally changing the membership program and thereafter

 3   refusing to return the purchase price - and other similar and related activities - constitute

 4   unconscionable practices under the Florida statutes cited above and under Sections 1770(a)(7) and

 5   1770(a)(9) of the California Consumer Legal Remedies Act.

 6            57.   As a result, Plaintiff has suffered damages.

 7            58.   WHEREFORE, Plaintiff Sachin Duggal demands judgment against Defendants, jointly

 8   and severally, as follows:

 9                  a)      Awarding judgment and damages of no less than $5,000,000 sustained by

10                          Plaintiff, together with pre judgment interest;

11                  b)      Awarding statutory damages;

12                  c)      Awarding Plaintiff Sachin Duggal his costs and disbursements and reasonable

13                          allowances for the fees of Plaintiffs counsel and experts, and reimbursement of

14                          expenses;

15                  d)      Awarding pre and post-judgment interest as permitted by law; and

16                  e)      Awarding such other and further relief the Court deems just and equitable.

17                                       FOURTH CLAIM FOR RELIEF

18                                                     (Fraud)

19            59.   Plaintiff incorporates the foregoing allegations as if fully set forth herein.

20            60.   In the July, August and October 2017 communications from Jetsmarter and Mr. Thomas

21   to Plaintiff, Defendants made material representations about the program which Plaintiff were

22   purchasing and that upon prepayment, Plaintiff would be able to fly on the Jetsmarter charters within

23   three hours of their departure city without further charge.

24            61.   Jetsmarter's representations were false.

25            62.   Jetsmarter made the representations and promises with knowledge of their falsity or

26   recklessness as to whether they were true or false, and with the intent of misleading Plaintiff into

27   relying on these representations.

28            63.   Defendants knew or should have known that these representations and promises to
     438976                                     14

                                                    COMPLAINT
Case 2:20-cv-01764-DMG-SK Document 1-1 Filed 02/24/20 Page 17 of 44 Page ID #:22




 1   Plaintiff were false and misleading and that Plaintiff would rely upon the same. Each of the

 2   misrepresentations and promises alleged above was made by a managing agent of Jetsmarter, or was

 3   authorized, approved or ratified by Jetsmarter management.

 4           64.    These representations and promises were material to Plaintiffs initial purchase and

 5   upgraded membership with Jetsmarter.

 6           65.    Plaintiff reasonably relied upon Defendants' statements and promises by enrolling with

 7   Jetsmarter and paying the amounts quoted to him.

 8           66.    Defendants' acts and omissions, as stated above, constitute despicable conduct

 9   undertaken with fraud, oppression and malice toward the Plaintiffs as those terms are defined in Civil

10   Code, §3294. In addition to any other damages awarded, Plaintiffs are entitled to punitive damages

11   against the Defendants for this misconduct.

12           67.    As a direct and proximate result of Plaintiff's reliance on Jetsmarter's false

13   representations, Plaintiff has suffered damages.

14           68.    WHEREFORE, Plaintiff Sachin Duggal demand judgment against Defendants, jointly

15   and severally, as follows:

16                  a)      Awarding judgment and damages of no less than $5,000,000.00 sustained by

17                          Plaintiff, together with pre judgment interest;

18                  b)      Awarding punitive damages;

19                  c)      Awarding Plaintiff Sachin Duggal his costs and disbursements and reasonable

20                          allowances for the fees of Plaintiff's counsel and experts, and reimbursement of

21                          expenses;

22                  d)      Awarding pre and post-judgment interest as permitted by law; and

23                  e)      Awarding such other and further relief the Court deems just and equitable.

24                                        FIFTH CLAIM FOR RELIEF

25                                    (Negligent Training and Supervision)

26          69.     Plaintiff incorporates the prior Counts as if fully set forth herein.

27          70.     Jetsmarter and its agents instructed or at least permitted Mr. Thomas to utilize its name

28   in the carrying out of marketing and sales of flight services.
     438976                                           15

                                                    COMPLAINT
Case 2:20-cv-01764-DMG-SK Document 1-1 Filed 02/24/20 Page 18 of 44 Page ID #:23




 1            71.    When marketing, advertising and selling the services which is the subject matter hereof,

 2    Mr. Thomas was acting within the scope of his agency or employment.

 3            72.    Jetsmarter and its agents had a duty to properly train and supervise Mr. Thomas which

 4    Jetsmarter failed to carry out.

 5            73.    The actions taken by Mr. Thomas in the marketing and sale of the property to Plaintiff

 6   caused Plaintiff damages.

 7            74.    WHEREFORE, Plaintiff Sachin Duggal demand judgment against Defendants, jointly

 8   and severally, as follows:

 9                   a)      Awarding judgment and damages of no less than $5,000,000 sustained by

10                           Plaintiffs, together with pre judgment interest;

11                   b)      Awarding Plaintiff Sachin Duggal his costs and disbursements and reasonable

12                           allowances for the fees of Plaintiff's counsel and experts, and reimbursement of

13                           expenses;

14                   c)      Awarding pre and post-judgment interest as permitted by law; and

15                   d)      Awarding such other and further relief the Court deems just and equitable.

16

17   Dated: January       6 , 2020                         ENGSTROM, LIPSCOMB & LACK

18

19
                                                           By:
20                                                               WALTER J. LAC'
                                                                 STEVEN C. SHUMAN
21                                                               ANDREW M. JACOBSON
                                                                 Attorneys for Plaintiff
22

23

24

25

26

27

28
     438976                                           16

                                                    COMPLAINT
Case 2:20-cv-01764-DMG-SK Document 1-1 Filed 02/24/20 Page 19 of 44 Page ID #:24




 1                                        DEMAND FOR JURY TRIAL

 2            Plaintiff SACHIN DEV DUGGAL hereby demands a jury trial.
 3
                                             PRAYER FOR RELIEF
 4
              Plaintiff prays for judgment against the Defendants, and each of them, as follows:
 5            1.     For general damages in a sum in excess of the minimum jurisdiction of this Court;
 6            2.     For special damages according to proof;
 7            3.     For an Order requiring Defendants to make restitution of all revenues, earnings,
 8                   compensation, and benefits obtained as a result of Defendants' wrongful conduct;

 9            4.     For pre judgment interest according to proof;

10            5.     For exemplary damages sufficient to punish and deter Defendants according to proof,

11            6.     For costs of suit incurred herein;

12            7.     For such other and further relief as the Court may deem just and proper.

13
      Dated: January C , 2020                       ENGSTROM, LIPSCOMB & LACK
14

15
                                                    By
16                                                         WALTER J. LACK
                                                           STEVEN C. SHUMAN
17
                                                           ANDREW M. JACOBSON
18                                                         Attorneys for Plaintiff

19

20

21

22

23

24

25

26

27

28
     438976                                           17

                                                    COMPLAINT
            Case 2:20-cv-01764-DMG-SK Document 1-1 Filed 02/24/20 Page 20 of 44 Page ID #:25
Electronically FILED by Superior Court of California, County of Los Angeles on 01/08/20Mg4tkiticKgerri R. Carter, Executive Officer/Clerk of Court, by R. Clifton,Deputy ClerkCM-01           0
            ATTORNEY OR PARTY WITHOUT ATTORNEY (Name, State Bar number, and address):                                                              FOR COURT USE ONLY
         __Andrew M. Jacobson, Esq. (SBN 286330)                                                                           i.
            Engstrom, Lipscomb & Lack
            10100 Santa Monica Boulevard, 12th Fl
            Los Angeles, California 90067
                  TELEF. IONE NO (310) 552-3800       FAX NO.: (310) 552-9434
            ATTORNEY FOR (Name): PLAINTIFF

          SUPERIOR COURT OF CALIFORNIA; COUNTY OF LOS An
              STREET ADDRESS: 111 North Hill Street
             MAILING ADDRESS: 111 North Hill Street
             cayam4pcoDELos Angeles, CA 90012
                FRNtni NAME: Central District

            CASE NAME DUGGAL v. JETSMARTER

               CIVIL CASE COVER SHEET                                     Complex Case Designation                         I   CASE NUMBER:
            LEI Unlimited Li Limited                                          Counter          EI    Joinder
                 (Amount          (Amount
                                                                                                                               JUDGE:
                 demanded         demanded is                      Filed with first appearance by defendant
                 exceeds $25,000) $25,000 or less)                     (Cal. Rules of Court, rule 3.402)                   I   DEPT.:

                                                       Items 1-6 below must be completed (see instructions c2rip_age. 2).
         TT.Checc one box below for the casetype thatbest describes this case:
             a
             Auto Tort
                 Auto (22)
                 Uninsured motorist (46)
                                                                         Contract
                                                                             Breach of contract/warranty (06)
                                                                             Rule 3.740 collections (09)
                                                                                                                         Provisionally Complex Civil Litigation
                                                                                                                         Cal. Rules of Court, rules 3.400-3.403)
                                                                                                                              AntitrustfTrade regulation (03)
                                                                             Other collections (09)                           Construction defect (10)
             Other PI/PD/WD (Personal Injury/Property
                                                                             Insurance coverage (18)                          Mass tort (40)
             Damage/Wrongful Death) Tort.
                                                                             Other contract (37)                              Securities litigation (28)
                 Asbestos (04)
                                                                                                                              Environmental/Toxic tort (30)
                 Product liability (24)                                 Real Property
                                                                                                                             Insurance coverage claims arising from the
                 Medical malpractice (45)                               E:1 Eminent domain/Inverse
                                                                                                                              above listed provisionally complex case
                 Other PI/PD'WD (23)                                         condemnation (14)
                                                                                                                             types (41)
                                                                             Wrongful eviction (33)
             Non-Pl/PDNVD (Other) Tort
                                                                             Other real property (26)                    Enforcement of Judgment
                 Business tort/unfair business practice (07)
                                                                                                                         C:1 Lnforcement of judgment (20)
                 Civil rights (08)                                      Unlawful Detainer
                 Defamation (13)                                            Commercial (31)                              Miscellaneous Civil Complaint
                 Fraud (16)                                                 Residential (32)                                 RICO (27)
                 Intellectual property (19)                                 Drugs (38)                                       Other complaint (not specified above) (42)
                 Professional negligence (25)
                                                               Judicial Review                               Miscellaneous Civil Petition
                 Other non-P1/PD/WD tort (35)
                                                                     Asset forfeiture (05)                         Partnership and corporate governance (21)
            Employment                                               Petition re: arbitration award (11)           Other petition (not specified above) (43)
                  wrongful termination (36)                          Writ of mandate (02)
                  Other employment (15)                              Other judicial review (39)
                                                                . ,
       2.   This case Ca is                  is not    complex under rule 3.400 of the California Rules of Court. If the case is complex, mark the
            factors requiring exceptional judicial management:
            a.        Large number of separately represented parties             d.         Large number of witnesses
            b.        Extensive motion practice raising difficult or novel       e.         Coordination with related actions pending in one or more courts
                      issues that will be time-consuming to resolve                         in other counties, states, or countries, or in a federal court
            c. tJ Substantial amount of documentary evidence                                Substantial postjudgment judicial supervision
       3.   Remedies sought (check all that -.Ipply): a. WI monetary b.                nonmonetary; declaratory or injunctive relief c. EJ punitive
       4.   Number of causes of action (!g;ecily): Fi v e
       5.   This case       Lj   is       L.   is riot   a class .action suit.
       6.   If there are any known related cases, file and serve a notice of related case. (You may use 'roan CM-015.)

       Date: January     , 2020             Li'
       ANDREW_M—JACOBSON,_ESO-.
                                      (TYPE OR PRINT NAME)                                                        (SIGNA TURF-On/ARTY-OR ATTORNEY FOR PARTY)


                                                                                        NOTICE
         • Plaintiff must file this cover sheet with the first paper filed in the action or proceeding (except small claims cases or cases filed
           under the Probate Code, Family Code, or Welfare and Institutions Code). (Cal. Rules of Court, rule 3.220.) Failure to file may result
           in sanctions.
         • File this cover sheet in addition to any cover sheet required by local court rule.
         • If this case is complex under rule 3.400 et seq. of the California Rules of Court, you must serve a copy of this cover sheet on all
           other parties to the action or proceeding.
         • Unless this is a collections case under rule 3.740 or a complex case, this cover sheet wilt be used for statistical purposes only.
                                                                                                                                              Nogal 412
             AP2pred for &Lexie:pry Use f - rrn ,
       iteiceu Leuncil of rArliferrea             Essential            CIVIL CASE COVER SHEET                                           Cal. Rules of Court rules 230, 3 22... 3.10-3403 Z740;
                                                                                                                                              Gal. Standards of Judicial Adnarrroraion std. 3.10
       Gf4010 pea. July 1 20071                   ;;;iFQMIS'
                                                                                                                               SACHIN DEV DUGGAL
               Case 2:20-cv-01764-DMG-SK Document 1-1 Filed 02/24/20 Page 21 of 44 Page ID #:26
Electronically FILED by Superior Court of California, County of Los Angeles on 01/08/20NATORMkgrri R. Carter, Executive Officer/Clerk of Court, by R. Clifton,Deputy Clerk


         SHORT TITLE: DUGGAL       v. JETSMARTER, INC.+                                                             CASE NUMBER




                                      CIVIL CASE COVER SHEET ADDENDUM AND
                                              STATEMENT OF LOCATION
                       (CERTIFICATE OF GROUNDS FOR ASSIGNMENT TO COURTHOUSE LOCATION)
                      This form is required pursuant to Local Rule 2.3 In all new civil case flings in the Los Angeles Superior Court.



               Step 1: After completing the Civil Case Cover Sheet (Judicial Council form CM-010), find the exact case type in
                       Column A that corresponds to the case type indicated in the Civil Case Cover Sheet.

               Step 2: In Column B, check the box for the type of action that best describes the nature of the case.

               Step 3: In Column C, circle the number which explains the reason for the court filing location you have
                          chosen.

                                                  Applicable Reasons for Choosing Court Filing Location (Column C

       1. Class actions must be filed In the Stanley Mosk Courthouse, Central District.            7. Location where petitioner resides.
      2. Permissive filing In central district.                                                     8. Location wherein defendant/respondent functions wholly.
      3. Location where cause of action arose.                                                     9. Location where one or more of the parties reside.
      4. Mandatory personal injury filing in North District.                                      10. Location of Labor Commissioner Office.
                                                                                                  11. Mandatory filing location (Hub Cases — unlawful detainer, limited
      5. Location where performance required or defendant resides.
                                                                                                  non-collection, limited collection, or personal injury).
      6. Location of property or permanently garaged vehicle.




                                       A                                                                  B                                                            C
                            Civil Case Cover Sheet                                                Type of Action                                            Applicable Reasons -
                                  Category No.                                                   (Check only one)                                            See Step 3 Above

                                   Auto (22)                O A7100 Motor Vehicle - Personal Injury/Property DamageNVrongful Death                         1, 4, 11
          0
              o
          et I-            Uninsured Motorist (46)          O A7110 Personal Injury/Property Damage/Wrongful Death — Uninsured Motorist                    1, 4, 11


                                                            ❑ A6070 Asbestos Property Damage                                                               1, 11
                                 Asbestos (04)
                                                            0    A7221 Asbestos - Personal Injury/Wrongful Death                                           1, 11

             1—
                0
          E2 .=              Product Liability (24)         El A7260 Product Liability (not asbestos or toxic/environmental)                               1, 4, 11
          CL

                                                            0    A7210 Medical Malpractice - Physicians & Surgeons                                          1, 4, 11
                          Medical Malpractice (45)                                                                                                         1, 4, 11
               It")                                         0    A7240 Other Professional Health Care Malpractice
                2
                                                            ❑ A7250 Premises Liability (e.g., slip and fall)
          t'fi cr)
          a.                   Other Personal
                                                                                                                                                           1, 4, 11
               ro                                           El A7230 Intentional Bodily Injury/Property Damage/VVrongful Death (e.g.,
                               Injury Property                                                                                                             1, 4, 11
                              Damage Wrongful                        assault, vandalism, etc.)
               0                 Death (23)                                                                                                                1,4, 11
                                                            0    A7270 Intentional Infliction of Emotional Distress
                                                                                                                                                           1, 4, 11
                                                            ❑ A7220 Other Personal Injury/Property Damage/Wrongful Death




         LASC CIV 109 Rev. 12/18
                                                          CIVIL CASE COVER SHEET ADDENDUM                                                               Local Rule 2.3
         For Mandatory Use
                                                             AND STATEMENT OF LOCATION                                                                    Page 1 of 4
  Case 2:20-cv-01764-DMG-SK Document 1-1 Filed 02/24/20 Page 22 of 44 Page ID #:27


SHORT TITLE: DUGGAL v. JETSMARTER, INC.+                                                                          CASE NUMBER




                                         A                                                               B                                                C Applicable
                            CM Case Cover Sheet                                                     Type of Action                                     Reasons - See Step 3
                               Category No.                                                        (Check only one)                                          Above

                               Business Tort (07)                0   A6029 Other Commercial/Business Tort (not fraud/breach of contract)               1, 2, 3

                                Civil Rights (08)                0   A6005 Civil Rights/Discrimination                                                 1, 2, 3

                                Defamation (13)                  0   A6010 Defamation (slander/libel)                                                  1, 2, 3

                                    Fraud (16)                   0   A6013 Fraud (no contract)                                                         1, 2, 3

                                                                 0   A6017 Legal Malpractice                                                           1, 2, 3
                        Professional Negligence (25)
                                                                 0   A6050 Other Professional Malpractice (not medical or legal)                       1, 2, 3

                                    Other (35)                   0   A6025 Other Non-Personal Injury/Property Damage tort                              1, 2, 3

                          Wrongful Termination (36)              0   A6037 Wrongful Termination                                                        1, 2, 3
           E
          0                                                      0   A6024 Other Employment Complaint Case                                             1, 2, 3
      0                     Other Employment (15)
      E                                                          0   A6109 Labor Commissioner Appeals                                                  10

                                                                 0   A6004 Breach of Rental/Lease Contract (not unlawful detainer or wrongful
                                                                                                                                                       2 5
                                                                           eviction)
                        Breach of Contract/ Warranty             ❑ A6008 Contract/Warranty Breach -Seller Plaintiff (no fraud/negligence)              2, 5
                                    (06)                         0
                              (not insurance)                                                                                                          1, 2, 5
                                                                 0   A6019 Negligent Breach of Contract/Warranty (no fraud)
                                                                                                                                                       1, 2, 5
                                                                 0   A6028 Other Breach of Contract/Warranty (not fraud or negligence)

                                                                 0   A6002 Collections Case-Seller Plaintiff                                           5, 6, 11
                                Collections (09)
                                                                 0   A6012 Other Promissory Note/Collections Case                                      5, 11
                                                                 0   A6034 Collections Case-Purchased Debt (Charged Off Consumer Debt                  5, 6, 11
                                                                           purchas,::ti (In r.r .1ft:,.•r- Janliary 1, 2014)

                          Insurance Coverage (18)                0   A6015 Insurance Coverage (not complex)                                            1, 2, 5, 8

                                                                 El A6009 Contractual Fraud                                                            1, 205
                              Other Contract (37)                0   A6031 Tortious Interference                                                       1, 2, 3, 5
                                                                 Cl A6027 Other Contract Dispute(not breach/insurance/fraud/negligence)                1, 2, 3, 8, 9

                          Eminent Domain/inverse
                            Condemnation (14)
                                                                 0   A7300 Eminent Domain/Condemnation                Number of parcels                2, 6


                            Wrongful Eviction (33)               0   A6023 Wrongful Eviction Case                                                     2, 6
    0
   a_
   ro                                                           O A8018 Mortgage Foreclosure                                                          2, 6
    ar
                          Other Real Property (26)               0   A6032 Quiet Title                                                                2, 6
                                                                0    A6060 Other Real Property (not eminent domain, landlord/tenant, foreclosure)     2, 6

                       I Jil: ;wit il (;, !;61. er-Commercial
                                                                0    A6021 Unlawful Detainer-Commercial (not drugs or wrongful eviction)              6, 11
                                            (31)
   Unlawful Detainer




                       Unlawful Detainer-Residential
                                                                0    A6020 Unlawful Detainer-Residential (not drugs or wrongful eviction)             6, 11
                                   (32)
                            Unlawful Detainer-
                                                                0    A6020FUnlawful Detainer-Post-Foreclosure                                         2, 6, 11
                           Post-Foreclosure (34_)

                       Unlawful Detainer-Drugs (38)             Cl A6022 Unlawful Detalner-Drugs                                                      2, 6,11



                                                                CIVIL CASE COVER SHEET ADDENDUM                                                     Local Rule 2.3
LASC CIV 109 Rev. 12/18
                                                                   AND STATEMENT OF LOCATION                                                          Page 2 of 4
For Mandatory Use
  Case 2:20-cv-01764-DMG-SK Document 1-1 Filed 02/24/20 Page 23 of 44 Page ID #:28


SHORT TITLE' DUGGAL                                v. JETSMARTER, INC.+                                                        CASE NUMBER




                                                        A                                                          B                                  C Applicable
                                             Civil Case Cover Sheet                                          Type of Action                        Reasons - See Step 3
                                                   Category No.                                             (Check only one)                             Above

                                              Asset Forfeiture (05)        0   A6108 Asset Forfeiture Case                                         2, 3, 6

                                           Petition re Arbitration (11)    0   A6115 Petition to Compel/ConfirmNacate Arbitration                  2, 5
         Judicial Review




                                                                           0   A6151 Writ - Administrative Mandamus                                2, 8
                                              Writ of Mandate (02)         0   A6152 Writ - Mandamus on Limited Court Case Matter                  2
                                                                           0   A6153 Writ - Other Limited Court Case Review

                                           Other Judicial Review (39)      0   A6150 Other Writ /Judicial Review                                   2, 8

                                         Antitrust/Trade Regulation (03)   0   A6003 Antitrust/Trade Regulation                                    1, 2, 8
      Provisionally Complex Litigation




                                            Construction Defect (10)       0   A6007 Construction Defect                                           1, 2, 3

                                           Claims Involving Mass Tort
                                                                           0   A6006 Claims Involving Mass Tort                                    1, 2, 8
                                                      (40)

                                            Securities Litigation (28)     0   A6035 Securities Litigation Case                                    1, 2, 8

                                                  Toxic Tort
                                                                           0   A6036 Toxic Tort/Environmental                                      1, 2, 3, 8
                                              Environmental (30)

                                          Insurance Coverage Claims
                                                                           0   A6014 Insurance Coverage/Subrogation (complex case only)            1, 2, 5, 8
                                            from Complex Case (41)

                                                                           0   A6141 Sister State Judgment                                         2, 5, 11
                                                                           0   A6160 Abstract of Judgment                                          2, 6

                                                 Enforcement               0   A6107 Confession of Judgment (non-domestic relations)               2, 9
                                               of Judgment (20)            0   A6140 Administrative Agency Award (not unpaid taxes)                2, 8
                                                                           0   A6114 Petition/Certificate for Entry of Judgment on Unpaid Tax      2, 8
                                                                           0   A6112 Other Enforcement of Judgment Case                            2, 8, 9

                                                   RICO (27)               0   A6033 Racketeering (RICO) Case                                      1, 2, 8
 Civil Complaints
  Miscellaneous




                                                                           0   A6030 Declaratory Relief Only                                       1, 2, 8

                                              Other Complaints             0   A6040 Injunctive Relief Only (not domestic/harassment)              2, 8
                                          (Not Specified Above) (42)       0   A6011 Other Commercial Complaint Case (non-tort/non-complex)        1, 2, 8
                                                                           0   A6000 Other Civil Complaint (non-tort/non-complex)                  1, 2, 8

                                           Partnership Corporation
                                                                           0   A6113 Partnership and Corporate Governance Case                     2, 8
                                              Governance (21)

                                                                           0   A6121 Civil Harassment With Damages                                 2, 3, 9
 Miscellaneous
 Civil Petitions




                                                                           0   A6123 Workplace Harassment With Damages                             2, 3, 9
                                                                           0   A6124 Elder/Dependent Adult Abuse Case With Damages                2, 3, 9
                                              Other Petitions (Not
                                             Specified Above) (43)         0   A6190 Election Contest                                             2
                                                                           0   A6110 Petition for Change of Name/Change of Gender                 2, 7
                                                                           0   A6170 Petition for Relief from Late Claim Law                      2, 3, 8
                                                                           0   A6100 Other Civil Petition                                         2, 9




                                                                          CIVIL CASE COVER SHEET ADDENDUM                                       Local Rule 2.3
LASC CIV 109 Rev. 12/18
                                                                             AND STATEMENT OF LOCATION                                            Page 3 of 4
For Mandatory Use
   Case 2:20-cv-01764-DMG-SK Document 1-1 Filed 02/24/20 Page 24 of 44 Page ID #:29


 SHORT TITLE:   DUGGAL v. JETSMARTER, INC.+                                           CASE NUMBER




Step 4: Statement of Reason and Address: Check the appropriate boxes for the numbers shown under Column C for the
           type of action that you have selected. Enter the address which is the basis for the filing location, including zip code.
           (No address required for class action cases).

                                                                  ADDRESS:
   REASON:                                                                              2175 Summitridge DrIve

    Li 1. 1-A2.03. 1.14.D 5.06.07. 011.0 9.0 10.0 11.



   CITY:                                [STATE:      ZIP CODE:

  Beverly Hills                         ICA         90210

Step 5: Certification of Assignment: I certify that this case is properly filed in the Central                         District of
           the Superior Court of California, County of Los Angeles [Code Civ. Proc., §392 et seq., and Local Rule 2.3(a)(1)(E)].




  Dated: January           ,2020
                                                                                 (SIGNATURE OF ATTORNEY/FILINGPARTY)




  PLEASE HAVE THE FOLLOWING ITEMS COMPLETED AND READY TO BE FILED IN ORDER TO PROPERLY
  COMMENCE YOUR NEW COURT CASE:
      1. Original Complaint or Petition.
      2. If filing a Complaint, a completed Summons form for issuance by the Clerk.
      3. Civil Case Cover Sheet, Judicial Council form CM-010.
      4. Civil Case Cover Sheet Addendum and Statement of Location form, LACIV 109, LASC Approved 03-04 (Rev.
         02/16).
      5. Payment in full of the filing fee, unless there is court order for waiver, partial or scheduled payments.
      6. A signed order appointing the Guardian ad Litem, Judicial Council form CIV-010, if the plaintiff or petitioner is a
         minor under 18 years of age will be required by Court in order to issue a summons.
      7. Additional copies of documents to be conformed by the Clerk. Copies of the cover sheet and this addendum
         must be served along with the summons and complaint, or other initiating pleading in the case.




                                       CIVIL CASE COVER SHEET ADDENDUM                                            Local Rule 2.3
 LASC CIV 109 Rev. 12/18
                                          AND STATEMENT OF LOCATION                                                 Page 4 of 4
 For Mandatory Use
   Case 2:20-cv-01764-DMG-SK Document 1-1 Filed 02/24/20 Page 25 of 44 Page ID #:30

                                                                                                     Reserved for Clerk's File Stamp
                   SUPERIOR COURT OF CALIFORNIA
                      COUNTY OF LOS ANGELES
    COURTHOUSE ADDRESS:
   Stanley Mosk Courthouse
                                                                                                               FILED
                                                                                                    Superior L r! :If California
   111 North Hill Street, Los Angeles, CA 90012                                                       County If
                                                                                                          01/08/2020
                       NOTICE OF CASE ASSIGNMENT                                                                                • Cask cif Cott
                                                                                                                                       Deptay
                          UNLIMITED CIVIL CASE

                                                                                     CASE NUMBER:

   Your case is assigned for all purposes to the judicial officer indicated below.   20STCV01026

                           THIS FORM IS TO BE SERVED WITH THE SUMMONS AND COMPLAINT

                 ASSIGNED JUDGE               DEPT     ROOM                    ASSIGNED JUDGE                        DEPT          ROOM
    1      Barbara A. Meiers                 12




    Given to the Plaintiff/Cross-Complainant/Attorney of Record   Sherri R. Carter, Executive Officer / Clerk of Court
    on 01/09/2020                                                         By Romunda Clifton                                     , Deputy Clerk
                 (Date)
LACIV 190 (Rev 6/18)       NOTICE OF CASE ASSIGNMENT — UNLIMITED CIVIL CASE
LASC Approved 05/06
    Case 2:20-cv-01764-DMG-SK Document 1-1 Filed 02/24/20 Page 26 of 44 Page ID #:31

                                    INSTRUCTIONS FOR HANDLING UNLIMITED CIVIL CASES

 The following critical provisions of the California Rules of Court, Title 3, Division 7, as applicable in the Superior Court, are summarized
 for your assistance.

 APPLICATION
 The Division 7 Rules were effective January 1, 2007. They apply to all general civil cases.

 PRIORITY OVER OTHER RULES
 The Division 7 Rules shall have priority over all other Local Rules to the extent the others are inconsistent.

 CHALLENGE TO ASSIGNED JUDGE
 A challenge under Code of Civil Procedure Section 170.6 must be made within 15 days after notice of assignment for all purposes
 to a judge, or if a party has not yet appeared, within 15 days of the first appearance.

 TIME STANDARDS
 Cases assigned to the Independent Calendaring Courts will be subject to processing under the following time standards:

 COMPLAINTS
 All complaints shall be served within 60 days of filing and proof of service shall be filed within 90 days.

 CROSS-COMPLAINTS
 Without leave of court first being obtained, no cross-complaint may be filed by any party after their answer is filed. Cross-
 complaints shall be served within 30 days of the filing date and a proof of service filed within 60 days of the filing date.

STATUS CONFERENCE
A status conference will be scheduled by the assigned Independent Calendar Judge no later than 270 days after the filing of the
complaint. Counsel must be fully prepared to discuss the following issues: alternative dispute resolution, bifurcation, settlement,
trial date, and expert witnesses.

FINAL STATUS CONFERENCE
The Court will require the parties to attend a final status conference not more than 10 days before the scheduled trial date. All
parties shall have motions in limine, bifurcation motions, statements of major evidentiary issues, dispositive motions, requested
form jury instructions, special jury instructions, and special jury verdicts timely filed and served prior to the conference. These
matters may be heard and resolved at this conference. At least five days before this conference, counsel must also have exchanged
lists of exhibits and witnesses, and have submitted to the court a brief statement of the case to be read to the jury panel as required
by Chapter Three of the Los Angeles Superior Court Rules.

SANCTIONS
The court will impose appropriate sanctions for the failure or refusal to comply with Chapter Three Rules, orders made by the
Court, and time standards or deadlines established by the Court or by the Chapter Three Rules. Such sanctions may be on a party,
or if appropriate, on counsel for a party.

This is not a complete delineation of the Division 7 or Chapter Three Rules, and adherence only to the above provisions is
therefore not a guarantee against the imposition of sanctions under Trial Court Delay Reduction. Careful reading and
compliance with the actual Chapter Rules is imperative.

Class Actions
Pursuant to Local Rule 2.3, all class actions shall be filed at the Stanley Mosk Courthouse and are randomly assigned to a complex
judge at the designated complex courthouse. If the case is found not to be a class action it will be returned to an Independent
Calendar Courtroom for all purposes.

*Provisionally Complex Cases
Cases filed as provisionally complex are initially assigned to the Supervising Judge of complex litigation for determination of
complex status. If the case is deemed to be complex within the meaning of California Rules of Court 3.400 et seq., it will be
randomly assigned to a complex judge at the designated complex courthouse. If the case is found not to be complex, it will be
returned to an Independent Calendar Courtroom for all purposes.




LACIV 190 (Rev 6/18)        NOTICE OF CASE ASSIGNMENT - UNLIMITED CIVIL CASE
LASC Approved 05/06
Case 2:20-cv-01764-DMG-SK Document 1-1 Filed 02/24/20 Page 27 of 44 Page ID #:32




                                         VOLUNTARY EFFICIENT LITIGATION STIPULATIONS


                                            The Early Organizational Meeting Stipulation, Discovery
                                         Resolution Stipulation, and Motions in Limine Stipulation are
        superior Court of C.odiforrila
        County of Los AnDslos
                                         voluntary stipulations entered into by the parties. The parties
                                         may enter into one, two, or all three of the stipulations;
                                         however, they may not alter the stipulations as written,
                                         because the Court wants to ensure uniformity of application.
        Los Altos ISS County
        Bar Ass ocistkut                 These stipulations are meant to encourage cooperation
        Litiaalkut &lotion

        Loa Anosios County
                                         between the parties and to assist in resolving issues in a
        Bar Association Labor and
        entptornont Law section          manner that promotes economic case resolution and judicial
                                         efficiency_

                                             The   following organizations endorse         the goal of
       Consuntor Attorneys
       Association of Los Angolan        promoting efficiency In litigation and ask that counsel
                                         consider using these stipulations as a voluntary way to
                                         promote communications and procedures among counsel
                                         and with the court to fairly resolve issues in their cases.

                                         *Los Angeles County Bar Association Litigation Section
      southern California
      Caforuta Cautbso1
                                                        Los Angeles County Bar Association
       .........•   a5tr      woo.
                                                       Labor and Employment Law Section♦
                      AO 4.11.1.


      Association of
      Business Trial LawYciii                 ►Consumer Attorneys Association of Los Angeles+


                                                   ♦Southern California Defense Counsel♦


            ,•                                      Association of Business Trial Lawyers♦
               C ELA
          wwwou.wwwww:
      California Ertiptoposni
      Lawyars Association
                                              *California Employment Lawyers Association+


            LAM 220 {HEW
            LASC Approved 4-11
            For Options, Use
Case 2:20-cv-01764-DMG-SK Document 1-1 Filed 02/24/20 Page 28 of 44 Page ID #:33




     must.0 AcoAcas or Atiepaer Disr.mrwstiMt   All CAM?                  Mut IWO tananZA                  Plamdt   Gm. • 9b W."




            TELVMONE NO •                                  FAX tit). (Optioral):
     EWA*.   eacriess
                  (Octurudy
       ATTORNEY FOR (Nam)*
     SUPERIOR COURT OF CALIFORNIA, COUNTY OF LOS ANGELES
     COURmouse


     FLAiNTiFF


     DEFENDANT:

                                                                                            C•Aie HL11.11, 0 ,1:

                        STIPULATION — DISCOVERY RESOLUTION

           This stipulation is Intended to provide a fast and informal resolution of discovery issues
           through limited paperwork and an informal conference with the Court to aid in the
           resolution of the Issues.

          The parties agree that:

          1. Prior to the discovery cut-off in this action, no discovery motion shall be filed or heard unless
             the moving party first makes a written request for an Informal Discovery Conference pursuant
             to the terms of this stipulation.

          2. At the Informal Discovery Conference the Court will consider the dispute presented by parties
             and determine whether it can be resolved Informally. Nothing set forth herein will preclude a
             party from making a record at the conclusion of an informal Discovery Conference, either
             orally or in writing

          3. Following a reasonable and good faith attempt at an informal resolution of each issue to be
             presented, a party may request an Informal Discovery Conference pursuant to the following
             procedures:

                    a. The party requesting the Informal Discovery Conference will:

                               File a Request for Informal Discovery Conference with the clerk's office on the
                               approved form (copy attached) and deliver a courtesy, conformed copy lo the
                               assigned department,

                        ii.    Include a brief summary of the dispute and specify the relief requested; and

                      Hi       Serve the opposing party pursuant to any authorized or agreed method of service
                               that ensures that the opposing party receives the Request for Informal Discovery
                               Conference no later than the next court day following the filing.

                    b. Any Answer to a Request for Informal Discovery Conference must:

                        i      Also be tiled on the approved form (copy attached);

                       il.     Include a brief summary of why the requested relief should be denied;
         ukov 036 (Raw)
         LASC Approved 04/11                    STIPULATION — DISCOVERY RESOLUTION
          or Optima/ Use                                                                                                  Page f et 3
Case 2:20-cv-01764-DMG-SK Document 1-1 Filed 02/24/20 Page 29 of 44 Page ID #:34




         105411114.6                                                                     .4101P.,




                       iii.   Be filed within two (2) court days of receipt of the Request; and

                       iv.    Se served on the opposing party pursuant lo any authorized or agreed upon
                              method of service that ensures that the opposing party receives the Answer no
                              later than the next court day following the filing.

              c, No other pleadings, including but not limited to exhibits, declarations, or attachments, will
                 be accepted.

              d. if the Court has not granted or denied the Request for Informal Discovery Conference
                 within ten (10) days following the filing of the Request, then It shall be deemed to have
                 been denied If the Court acts on the Request, the parties will be notified whether the
                 Request for Informal Discovery Conference has been granted or denied and, if granted,
                 the date and time of the Informal Discovery Conference, which must be within twenty (20)
                 days of the filing of the Request for Informal Discovery Conference.

              e. If the conference is not held within twenty (20) days of the filing of the Request for
                 Informal Discovery Conference, unless extended by agreement of the parties and the
                 Court, then the Request for the informal Discover/ Conference shall be deemed to have
                 been denied at that time.

        4. if (a) the Court has denied a conference or (b) one of the time deadlines above has expired
           without the Court having acted or (c) the Informal Discovery Conference is concluded without
           resolving the dispute, then a party may file a discovery motion to address unresolved issues.

        5. The parties hereby further agree that the time for making a motion to compel or other
           discovery motion is tolled from the date of filing of the Request for informal Discovery
           Conference until (a) the request is denied or deemed denied or (b) twenty (20) days after the
           filing of the Request for informal Discovery Conference, whichever is earlier, unless extended
           by Order of the Court.

             It is the understanding and intent of the parties that this stipulation shall, for each discovery
             dispute to which it applies, constitute a writing memorializing a "specific later date to which
             the propounding (or demanding or requesting) party and the responding party have agreed in
             writing," within the meaning of Code Civil Procedure sections 2030.300(c), 2031.320(c), and
             2033.290(c).

       6. Nothing Herein will preclude any party from applying ex party for appropriate relief, including
          an order shortening time for a motion to be heard concerning discovery.

       7, Any party may terminate this stipulation by giving twenty-one (21) days notice of intent to
          terminate the stipulation.

       8. References to 'days" mean calendar days, unless otherwise noted. if the date for performing
          any act pursuant to this stipulation falls on a Saturday, Sunday or Court holiday, then the lime
          for performing that act shall be extended to the next Court day.



       LAM? 036 (new)
       LASC Approved 04;11             STIPULATION — DISCOVERY RESOLUTION
       .For CeOpetti Use                                                                             P4oe 2 nt 3
Case 2:20-cv-01764-DMG-SK Document 1-1 Filed 02/24/20 Page 30 of 44 Page ID #:35




        P.I711 tntt                                                          EAKAulaitA




        The following parties stipulate:

        Date:
                       ;TYPE OR PRINT NAME)                                IATICITINEY FOR PLAINTIFF)
        Date:
                       (TYPE OR FIRM/                                     (ATTORNEY FOR Or:PENDANT /
        Date:

                       (TYPE OR PRINT NAME(                               (ATTORNEY FOR DEFENDANT!
        Date:
                      (TYPE OR PRINT NAAIE)                               (ATTORNEY TOR DEFENDANT,
        Date:
                      (TYPE OR PRINT NAPE/                       (AT-MR.4er FOR
        Date:
                      (TYPE OR PAINT NAME)                       (AiTORNEY FOR
        Dale:
                      (7 YPS ORPRLYr tome)                       IA roatiE Y FOP




       LAM 038 (now)
       LASC Apo:ova:104111              STIPULATION — DISCOVERY RESOLUTION
       For Optional U3o                                                                                 Page 3 a/ 3
Case 2:20-cv-01764-DMG-SK Document 1-1 Filed 02/24/20 Page 31 of 44 Page ID #:36




     .µ116 A    Aallitti   CO Ari0104,   Win'   wiTocan .rtmog,                  ST111 WS FILSOK                      las a..   e




               TELEPNONE                                          FAX NO. (Optic nail:
      E•MAIL ADORES (Opilartal):
         ATTORNEY FOR iNsano):
     SUPERIOR COURT OF CALIFORNIA, COUNTY OF LOS ANGELES
    COURTHOUSE ADERE.SS:

    PLAINTIFF:

    CEFENDANT:

                                                                                                   ..ASE 74.114 EA:
                  STIPULATION — EARLY ORGANIZATIONAL MEETING

               This stipulation is intended to encourage cooperation among the parties at an early stage in
               the litigation and to assist the parties in efficient case resolution.
               The parties agree that:
               1. The parties commit to conduct an initial conference (in-person or via teleconference or via
                  videaconference) within 15 days from the date this stipulation is signed, to discuss and consider
                  whether there can be agreement on the following:

                   a. Are motions to challenge the pleadings necessary? if Iha issue can be resolved by
                      amendment as of right, or if the Court would allow leave to amend, could an amended
                      complaint resolve most or all of the issues a demurrer might otherwise raise? if so, the parties
                      agree to work through pleading issues so that a demurrer need only raise issues they cannot
                      resolve. is the issue that the defendant seeks to raise amenable to resolution on demurrer, or
                      would some other type of motion be preferable? Could a voluntary targeted exchange of
                      documents or Information by any party cure an uncertainty in the pleadings?

                   b. Initial mutual exchanges of documents at the "core' of the litigation. (For example, In an
                      employment case, the employment records, personnel file and documents relating to the
                      conduct In question could be considered 'core.' In a personal Injury case, an incident or
                      police report, medical records, and repair or maintenance records could be considered
                      *core.');

                   c. Exchange of names and contact information of witnesses;

                   d. My insurance agreement that may be available to satisfy pad or all of a judgment, or to
                      indemnify or reimburse for payments made to satisfy a judgment

                   e. Exchange of any other information that might be helpful to facilitate understanding, handling,
                      or resolution of the case In a manner that preserves objections or privileges by agreement;

                  f. Controlling issues of law that, if resolved early, will promote efficiency and economy in other
                     phases of the case. Also, when and how such issues can be presented to the Court;

                  g- Whether or when the case should be scheduled with a settlement officer, what discovery or
                     court ruling on legal issues is reasonably required to make settlement discussions meaningful,
                     and whether the parties wish to use a sitting judge or a private mediator or other options as
          LACW 229 (Ray 02/15)
          tASC Approved 04/11                   STIPULATION — EARLY ORGANIZATIONAL MEETING
          For. Opdorul Uso                                                                                                          Page 1 of 2
Case 2:20-cv-01764-DMG-SK Document 1-1 Filed 02/24/20 Page 32 of 44 Page ID #:37




         0.1.4   1111:                                                                       cAlf 24.411.0.




                         discussed in the "Alternative Dispute Resolution (ADR) !reformation Package' served with the
                         complaint;

                 h. Computation of damages, including documents, not privileged or protected from disclosure, on
                    which such computation Is based;

                 i.      Whether the case Is suitable for the Expedited Jury Trial procedures (see information at
                         www.lacourt.onq under "Civic and then under "General Information').

        2.               The time for a defending party to respond to a complaint or cross-complaint will be extended
                         to                           for the complaint, and                                 for the cross-
                                   (mein oerei                                         Ram DAFT:)
                         complaint, which is comprised of the 30 days to respond under Government Code § 68816(b),
                         and the 30 days permitted by Code of Civil Procedure section 1054(a), good cause having
                         been found by the Civil Supervising Judge due to the case management benefits provided by
                         this Stipulation. A copy of the General Order can be found at www.fecourtore under -civil*,
                         click on 'General Information", then click on 'Voluntary Efficient Litigation SlIpulations"

        3.               The parties will prepare a joint report titled "Joint Status Report Pursuant to Initial Conference
                         and Early Organizational Meeting Stipulation, and if desired, a proposed order summarizing
                         results of their meet and confer and advising the Court of any way it may assist the parties'
                         efficient conduct or resolution of the case The parties shall attach (he Joint Status Report to
                         the Case Management Conference statement, and file the documents when the CMC
                         statement is due.

        4.               References to days' mean calendar days, unless otherwise noted. if the date for performing
                         any act pursuant to his stipulation falls on a Saturday, Sunday or Court holiday, then the time
                         for performing that act shall be extended to the next Court day

        The following parties stipulate:
        0alo:

                           (TYPE OR PRINT NAME)                                        (ATTORNEY FOR Pt ATM
       Dale:

                           (TYPE OR PRINT NAME)                                       (ATTORNEY FOR DEFENDANT)
       Date:

                           (TYPE OR PRINT NAME)                                       (ATTORNEY FOR DEFENDANT)
       Cate:

                           (TYPE OR PRINT NAME)                                       (ATTORNEY FOR DEFENDANT)
       Dale:
                                                                          p
                           (TYPE OR PRINT NAME)                                 (ATTORNEY FOR
       Da1e:

                           (TYPE OR PRINT NAME)                                 (ATTORNEY FOR
       Dale:

                           (TYPE OR PRINT NAME)                                 (ATTORNEY FOR

       LACIV22e (Ray 02/15)
       LASC Appravird G4/11           STIPULATION - EARLY ORGANIZATIONAL MEETING                                  Pape 2 012
Case 2:20-cv-01764-DMG-SK Document 1-1 Filed 02/24/20 Page 33 of 44 Page ID #:38




     Walt MC ADONCLI f1i   .nraUltr tV4 OARS'.    Otjt An MCCV                  1174.1( &MI nUurntil                           CUnt. a ?Y Kw.




                 TELE.0 4NE NO:                                    PAX NO (Optlanai):
     Ewsse. AOORESS (0p3aru$11:
         ATTORNeY FOR iNamst:
     SUPERIOR COURT OF CALIFORNIA COUNTY OF LOS ANGELES
     ettwiIrubusE nociftEss:

     PlAtKirFF


     OEFSNOAtir.


                                                                                                             CASE 711.61SFA
                               INFORMAL DISCOVERY CONFERENCE
                   (pursuant to the Discovery Resolution Stipulation of the parties)
           1. This document relates to.
                 ❑       Request for Informal Discovery Conference
                         Answer to Request for Informal Discovery Conference
           2. Deadline for Court to decide on Request:                    (tnsesi dale 10 calendar days fotfonisya filing of
                 ME Rootlets()
           3, Deadline for Court to hold Informal Discovery Conference:                                                   onsen date 20 aandoz
                 days following Ring or the Request).
           4. For a Request for Informal Discovery Conference, briefly describe the nature of the
              discovery dispute, including the facts and legal arguments at issue. For an Answer to
              RENUOSt for informal Discovery Conference, briefly, describe why the Court should deny
              the requested discovery, including the facts and legal arguments at Issue.




         LACIV 004 (new)
         LASC Acpuwed 04/11
                                                        INFORMAL DISCOVERY CONFERENCE
         cor Optional Use                        (pursuant to the Discovery Resolution Stipulation of the parties)
Case 2:20-cv-01764-DMG-SK Document 1-1 Filed 02/24/20 Page 34 of 44 Page ID #:39




        4C ‘00, 40.100 AtTOIWCY COI Pl.n ft ,Mi,e0U1 ATTI:14147               at4tE IYA WVIATIO'            s.. -.+w Deft ,   .ws




                 TELEPHONE NO :                                   PM NO tCpitarsag•
     EAult.A.00:1ESS
        ATTCANCY FOR !Nam :
     SUPERIOR COURT OF CALIFORNIA, COUNTY OF LOS ANGELES
     COURTHOUSE Accaf

     PLAINUFF:

     DEFENOrtai;

                                                                                                   LASE giuMecA
                   STIPULATION AND ORDER - MOTIONS IN LIMINE


          This stipulation Is Intended to provide fast and informal resolution of evidentiary
          issues through diligent efforts to define and discuss such issues and limit paperwork.


          The parties agree that:

          1. At least       days before the final status conference, each party will provide alt other
             parties with a list containing a one paragraph explanation of each proposed motion In
             limine. Each one paragraph explanation must identify the substance of a single proposed
             motion in limine and the grounds for the proposed motion.

         2. The parties thereafter 'MU meet and confer, either in person or via teleconference or
            videoconference, concerning all proposed motions in limine. In that meet and confer, the
            parties will determine:

               a. Whether the parties can stipulate to any of the proposed motions. if the parties so
                  stipulate, they may file a stipulation and proposed order with the Court.

               b. Whether any of the proposed motions can be briefed and submitted by means of a
                  short joint statement of issues. For each motion which can be addressed by a short
                  joint statement of issues, a short joint statement of issues must be filed with the Court
                  10 days prior to the final status conference. Each side's portion of the short joint
                  statement of issues may not exceed three pages. The parties will meet and confer to
                  agree on a date and manner for exchanging the parties' respective portions of the
                  short joint statement of issues and the process for filing the short joint statement of
                  issues.

         3. All proposed motions in limine that are not either the subject of a stipulation or briefed via
            a short joint statement of Issues will be briefed and filed in accordance with the California
            Rules of Court and the Los Angeles Superior Court Rules.



         LAW 075 (mewl
         t.ASC Approved 0411                  STIPULATION AND ORDER - MOTIONS IN LIMINE
         For Opliwal use                                                                                                      P9 1 of 2
Case 2:20-cv-01764-DMG-SK Document 1-1 Filed 02/24/20 Page 35 of 44 Page ID #:40




                                                                    CASI KAMA




        The following parties stipulate:
        Date:

                    (TYPE OR PRINT NAME)                        (ATTORNEY FOR PLAINTIFF)
        Date:

                   (TYPE OR PRINT NAME)                        (ATTORNEY FOR DEFENDANT)
        Date:

                   (TYPE OR PRINT NAME)                        (ATTORNEY FOR DEFENDANT)
        Date:

                   (TYPE OR PRINT NAME)                        (ATTORNEY FOR DEFENDANT)
        Date:

                   (TYPE OR PRINT NAME)                    (ATTORNEY FOR
        Date:

                   (TYPE OR PRINT NAME)                    (ATTORNEY FOR
        Date:

                   (TYPE OR PRINT NAME)                    (ATTORNEY FOR



        THE COURT SO ORDERS.

         Date:
                                                                    11.431CIA1, OFFICER




       LADY 076 ;new)
       USC Appfavad 9411!    STIPULATION AND ORDER —   MOTIONS IN LIMINE
Case 2:20-cv-01764-DMG-SK Document 1-1 Filed 02/24/20 Page 36 of 44 Page ID #:41




                              Superior Court of California, County of Los Angeles

                                      ALTERNATIVE DISPUTE RESOLUTION
                                             INFORMATION

        AE: PLAINTIFF MUST SERVE THIS ADR INFORMATION PACKAGE ON EACH PARTY WITH THE COMPLAINT.

     CROSS-COMPLAINANTS must serve this ADR information Package on any new parties named to the action
     with the cross-complaint.



   What is ADR?
   ADR helps people find solutions to their legal disputes without going to trial. The main types of ADR are negotiation,
   mediation, arbitration and settlement conferences. When ADR is done by phone or computer, it may be called Online
   Dispute Resolution (ODR). These "alternatives" to litigation and trial are described below.

   Advantages of ADR
      • Saves Time: ADR is faster than going to trial.
      • Saves Money: Parties can save on court costs, attorney's fees and witness fees.
      • Keeps Control with the parties: Parties choose their ADR process and provider for voluntary ADR.
      • Reduces stress/protects privacy: ADR is done outside the courtroom, in private offices, by phone or online.

  Disadvantages of ADR
        •     Costs: if the parties do not resolve their dispute, they may have to pay for ADR and litigation and trial.
        •     No Public Trial: ADR does not provide a public trial or a decision by a judge or jury.

  Main Types of ADR:
        1. Negotiation: Parties often talk with each other in person, or by phone or online about resolving their case with a
           settlement agreement instead of a trial. If the parties have lawyers, they will negotiate for their clients.

        2. Mediation: In mediation, a neutral "mediator" listens to each person's concerns, helps them evaluate the
           strengths and weaknesses of their case, and works with them to try to create a settlement agreement that is
           acceptable to ail. Mediators do not decide the outcome. Parties may go to trial if they decide not to settle.

                        Mediation may be appropriate when the parties
                          • want to work out a solution but need help from a neutral person
                          • have communication problems or strong emotions that interfere with resolution.
                        Mediation may not be appropriate when the parties
                          • want a public trial and want a judge or Jury to decide the outcome.
                          • lack equal bargaining power or have a history of physical/emotional abuse.

                                                                                                                           LASC1
  LASC OV 27111EW 03/19
  For Mandatory Use
  California Rules of Court, rule 3 221
Case 2:20-cv-01764-DMG-SK Document 1-1 Filed 02/24/20 Page 37 of 44 Page ID #:42




                                          How to arrange mediation In Los Angeles County
       Mediation for civil cases Is voluntary and parties may select any mediator they wish. Options include:

                   a. The Civil Mediation Vendor Resource list
                        Parties may contact these organizations to request a "Resource List Mediation" for reduced-cost or
                                  free (for selected cases) mediation in person or with ODR (by phone or online).

                        •     JAMS, Inc.: Case Manager (213) 253-9776 mdcwson@lamsadr.com
                        •     Mediation Center of Los Angeles: Case Manager: (833) 476-9145 InfoPmettiationLA.ore

                   These organizations cannot accept every case and they may decline cases at their discretion.
                      Visit www.la cp_ti      DR.Res.i.at for Important information and FAQs before contacting them.
                      NOTE: This service is not ivallable for family law, probate or small claims.

                  b. Los Angeles County Dispute Resolution Programs
                     httos://wdacs.lacounty.gov/prggrams/dro/
                         • Free, day- of- trial mediations at the courthouse for small claims, unlawful detainers (evictions)
                              and, at the Stanley Mosk Courthouse, limited civil. No appointment needed.
                         • Free or low-cost mediations before the day of trial for these and other case types.
                         • For ODR by phone or computer for small claims or unlawful detainer (eviction) cases before the
                              day of trial, visit
                              http://www.lacourt.orpidivision/smallclaimsicdf/OnlineDIsputeResolutionFiver EngSpan.pdf

                  c.    Mediators and ADR and Bar organizations that provide mediation may be found on the Internet.




        3. Arbitration: Arbitration is less formal than trial, but like trial, the parties present evidence and arguments to the
           person who decides the outcome, In "binding" arbitration, the arbitrator's decision is final; there is no right to
           trial. in "nonbinding" arbitration, any party can request a trial after the arbitrator's decision. For more
           Information about arbitration, visit http://www.courts.ca.gov/programs-adr.htm

       4.    Mandatory Settlement Conferences (MSC): MSCs are ordered by the Court and are often held close to the trial
             date. The parties and their attorneys meet with a judge or settlement officer who does not make a decision but
             assists the parties in evaluating the strengths and weaknesses of the case and in negotiating a settlement.
             For information about the Court's MSC programs for civil cases, visit: www.lacourt.orgiclivislon/civilisettlement




 Los Angeles Superior Court ADR website: www.lacourtorddlvisionicivii/settlernent
 For general information and videos about ADR, visit http:f/www.courts.ca.Apv/programs-adr,htm




                                                                                                                         LASC2
 tA.SC QV 271 NEW 03/19
 For Mandatory Use
 California Rules of Court, rule 3.221
Case 2:20-cv-01764-DMG-SK Document 1-1 Filed 02/24/20 Page 38 of 44 Page ID #:43

                                                                                                  2019-GEN-014-00

                                                                                     FILED
                                                                              Superior Court of California
                                                                                County of Los Angeles

 2                                                                                 MAY 02 2019
                                                                          Sherri Carter,     tire Ofilen/Clert
 3
                                                                           BY                        I Deputy
 4                                                                                   iindaNlina

 5
                            SUPERIOR COURT OF THE STATE OF CALIFORNIA
 6
                                    FOR THE COUNTY OF LOS ANGELES
 7

 8   IN RE LOS ANGELES SUPERIOR COURT)                   FIRST AMENDED GENERAL ORDER
     — MANDATORY ELECTRONIC FILING )
 9   FOR CIVIL
10

11

12          On December 3, 2018, the Los Angeles County Superior Court mandated electronic filing of all
13   documents in Limited Civil cases by litigants represented by attorneys. On January 2, 2019, the Los
14   Angeles County Superior Court mandated electronic filing of all documents filed in Non-Complex

15   Unlimited Civil cases by litigants represented by attorneys. (California Rules of Court, rule 2.253(b).)
16   All electronically filed documents in Limited and Non-Complex Unlimited cases are subject to the
17   following:

18   1) DEFINITIONS
19      a) "Bookmark" A bookmark is a PDF document navigational tool that allows the reader to
20          quickly locate and navigate to a designated point of interest within a document.
21      b) "Oiling Portal" The official court website includes a webpage, referred to as the efiling
22          portal, that gives litigants access to the approved Electronic Filing Service Providers.
23      c) "Electronic Envelope" A transaction through the electronic service provider for submission
24          of documents to the Court for processing which may contain one or more PDF documents
25          attached.
26      d) "Electronic Filing" Electronic Filing (eFiling) is the electronic transmission to a Court of a
27         document in electronic form. (California Rules of Court, rule 2.250(b)(7).)
28

                                                         1
                        FIRST AMENDED GENERAL ORDER RE MANDATORY ELEcriiiirk-'61:516-06i6vIi;
Case 2:20-cv-01764-DMG-SK Document 1-1 Filed 02/24/20 Page 39 of 44 Page ID #:44

                                                                                               2019-GEN-014-00



 1     e) "Electronic Filing Service Provider" An Electronic Filing Service Provider (EFSP) is a
 2        person or entity that receives an electronic filing from a party for retransmission to the Court.
 3        In the submission of filings, the EFSP does so on behalf of the electronic filer and not as an
 4        agent of the Court. (California Rules of Court, rule 2.250(b)(8).)
 5     f) "Electronic Signature" For purposes of these local rules and in conformity with Code of
 6        Civil Procedure section 17, subdivision (b)(3), section 34, and section 1010.6, subdivision
 7        (b)(2), Government Code section 68150, subdivision (g), and California Rules of Court, rule
 8        2.257, the term "Electronic Signature" is generally defined as an electronic sound, symbol, or
 9        process attached to or logically associated with an electronic record and executed or adopted
10        by a person with the intent to sign the electronic record.
11     g) "Hyperlink" An electronic link providing direct access from one distinctively marked place
12        in a hypertext or hypermedia document to another in the same or different document.
13     h) "Portable Document Format" A digital document format that preserves all fonts,
14        formatting, colors and graphics of the original source document, regardless of the application
15        platform used.
16   2) MANDATORY ELEC. FRONIC FILING
17     a) Trial Court Records
18        Pursuant to Government Code section 68150, trial court records may be created, maintained,
19        and preserved in electronic format. Any document that the Court receives electronically must
20        be clerically processed and must satisfy all legal filing requirements in order to be filed as an
21        official court record (California Rules of Court, rules 2.100, et seq. and 2.253(b)(6)).
22     b) Represented Litigants
23        Pursuant to California Rules of Court, rule 2.253(b), represented litigants are required to
24        electronically file documents with the Court through an approved EFSP.
25     c) Public Notice
26        The Court has issued a Public Notice with effective dates the Court required parties to
27        electronically file documents through one or more approved EFSPs. Public Notices containing
28        effective dates and the list of EFSPs are available on the Court's website, at www.lacourt.org.

                                                     2
                    FIRST AMENDED GENERAL ORDER RE MANDATORY ELECTRONIC FILING FOR CIVIL
Case 2:20-cv-01764-DMG-SK Document 1-1 Filed 02/24/20 Page 40 of 44 Page ID #:45

                                                                                                  2019-GEN-014-00



 1        d) Documents in Related Cases
 2            Documents in related cases must be electronically filed in the eFiling portal for that case type if
 3           electronic filing has been implemented in that case type, regardless of whether the case has
 4            been related to a Civil case.
 5    3) EXEMPT LITIGANTS
 6        a) Pursuant to California Rules of Court, rule 2.253(b)(2), self-represented litigants are exempt
 7           from mandatory electronic filing requirements.
 8        b) Pursuant to Code of Civil Procedure section 1010.6, subdivision (d)(3) and California Rules of
 9           Court, rule 2.253(b)(4), any party may make application to the Court requesting to be excused
10           from filing documents electronically and be permitted to file documents by conventional
11           means if the party shows undue hardship or significant prejudice.
12   4) EXEMPT FILINGS
13        a) The following documents shall not be filed electronically:
14           i)     Peremptory Challenges or Challenges for Cause of a Judicial Officer pursuant to Code of
15                  Civil Procedure sections 170.6 or 170.3;
16           ii)    Bonds/Undertaking documents;
17           iii)   Trial and Evidentiary Hearing Exhibits
18           iv)    Any ex parte application that is filed concurrently with a new complaint including those
19                  that will be handled by a Writs and Receivers department in the Mosk courthouse; and
20           v)     Documents submitted conditionally under seal. The actual motion or application shall be
21                  electronically filed. A courtesy copy of the electronically filed motion or application to
22                  submit documents conditionally under seal must be provided with the documents
23                  submitted conditionally under seal.
24        b) Lodgments
25           Documents attached to a Notice of Lodgment shall be lodged and/or served conventionally in
26   paper form. The actual document entitled, "Notice of Lodgment," shall be filed electronically.
27   /1

28   1/

                                                               3
                        FIRST AMENDED GENERAL ORDER RE MANDATORY ELECTRONIC FILING FOR CIVIL
Case 2:20-cv-01764-DMG-SK Document 1-1 Filed 02/24/20 Page 41 of 44 Page ID #:46

                                                                                               2019-GEN-OI 4-00



 1   5) ELECTRONIC FILING SYSTEM WORKING PROCEDURES
 2     Electronic filing service providers must obtain and manage registration information for persons
 3     and entities electronically filing with the court.
 4   6) TECHNICAL REQUIREMENTS
 5     a) Electronic documents must be electronically filed in PDF, text searchable format when
 6         technologically feasible without impairment of the document's image.
 7     b) The table of contents for any filing must be bookmarked.
 8     c) Electronic documents, including but not limited to, declarations, proofs of service, and
 9        exhibits, must be bookmarked within the document pursuant to California Rules of Court, rule
10        3.1110(0(4). Electronic bookmarks must include links to the first page of each bookmarked
11         item (e.g. exhibits, declarations, deposition excerpts) and with bookmark titles that identify the
12        bookedmarked item and briefly describe the item.
13     d) Attachments to primary documents must be bookmarked. Examples include, but are not
14         limited to, the following:
15        i)     Depositions;
16        ii)    Declarations;
17        iii)   Exhibits (including exhibits to declarations);
18        iv)    Transcripts (including excerpts within transcripts);
19         v)    Points and Authorities;
20        vi)    Citations; and
21        vii) Supporting Briefs.
22     e) Use of hyperlinks within documents (including attachments and exhibits) is strongly
23        encouraged.
24     f) Accompanying Documents
25        Each document acompanying a single pleading must be electronically filed as a separate
26        digital PDF document.
27     g) Multiple Documents
28        Multiple documents relating to one case can be uploaded in one envelope transaction.

                                                      4
                     FIRST AMENDED GENERAL ORDER RE MANDATORY ELEC. KONIC FILING FOR CIVIL
Case 2:20-cv-01764-DMG-SK Document 1-1 Filed 02/24/20 Page 42 of 44 Page ID #:47

                                                                                                 2019-GEN-014-00



 1      h) Writs and Abstracts
 2         Writs and Abstracts must be submitted as a separate electronic envelope.
 3      i) Sealed Documents
 4         If and when a judicial officer orders documents to be filed under seal, those documents must be
 5         filed electronically (unless exempted under paragraph 4); the burden of accurately designating
 6         the documents as sealed at the time of electronic submission is the submitting party's
 7         responsibility.
 8      j) Redaction
 9         Pursuant to California Rules of Court, rule 1.201, it is the submitting party's responsibility to
10         redact confidential information (such as using initials for names of minors, using the last four
11         digits of a social security number, and using the year for date of birth) so that the information
12         shall not be publicly displayed.
13   7) ELECTRONIC FILING SCHEDULE
14      a) Filed Date
15         i) Any document received electronically by the court between 12:00 am and 11:59:59 pm
16             shall be deemed to have been effectively filed on that court day if accepted for filing. Any
17             document received electronically on a non-court day, is deemed to have been effectively
18             filed on the next court day if accepted. (California Rules of Court, rule 2.253(b)(6); Code
19             Civ. Proc. § 1010.6(b)(3).)
20         ii) Notwithstanding any other provision of this order, if a digital document is not filed in due
21            course because of: (1) an interruption in service; (2) a transmission error that is not the
22             fault of the transmitter; or (3) a processing failure that occurs after receipt, the Court may
23             order, either on its own motion or by noticed motion submitted with a declaration for Court
24            consideration, that the document be deemed filed and/or that the document's filing date
25            conform to the attempted transmission date.

26   8) EX PARTE APPLICATIONS
27     a) Ex parte applications and all documents in support thereof must be electronically filed no later
28         than 10:00 a.m. the court day before the ex parte hearing.

                                                            5
                     FIRST AMENDED GENERAL ORDER RE MANDATORY ELECTRONIC FILING FOR CIVIL
Case 2:20-cv-01764-DMG-SK Document 1-1 Filed 02/24/20 Page 43 of 44 Page ID #:48

                                                                                             2019-GEN-0 14-00



 1     b) Any written opposition to an ex parte application must be electronically filed by 8:30 a.m. the
 2         day of the ex parte hearing. A printed courtesy copy of any opposition to an ex parte
 3         application must be provided to the court the day of the ex parte hearing.
 4   9) PRINTED COURTESY COPIES
 5     a) For any filing electronically filed two or fewer days before the hearing, a courtesy copy must
 6         be delivered to the courtroom by 4:30 p.m. the same business day the document is efiled. If
 7         the efiling is submitted after 4:30 p.m., the courtesy copy must be delivered to the courtroom

           by 10:00 a.m. the next business day.
 9     b) Regardless of the time of electronic filing, a printed courtesy copy (along with proof of
10         electronic submission) is required for the following documents:
11         i)    Any printed document required pursuant to a Standing or General Order;
12         ii)   Pleadings and motions (including attachments such as declarations and exhibits) of 26
13               pages or more;
14        iii)   Pleadings and motions that include points and authorities;
15        iv)    Demurrers;
16         v)    Anti-SLAPP filings, pursuant to Code of Civil Procedure section 425.16;
17        vi)    Motions for Summary Judgment/Adjudication; and
18       vii)    Motions to Compel Further Discovery.
19     c) Nothing in this General Order precludes a Judicial Officer from requesting a courtesy copy of
20         additional documents, Courtroom specific courtesy copy guidelines can be found at
21         www.lacourt.org on the Civil webpage under "Courtroom Information."
22   0) WAIVER OF FEES AND COSTS FOR ELECTRONICALLY FILED DOCUMENTS
23     a) Fees and costs associated with electronic filing must be waived for any litigant who has
24        received a fee waiver. (California Rules of Court, rules 2.253(b)(), 2.258(b), Code Civ. Proc. §
25        1010.6(d)(2).)
26     b) Fee waiver applications for waiver of court fees and costs pursuant to Code of Civil Procedure
27        section 1010.6, subdivision (b)(6), and California Rules of Court, rule 2.252(f), may be
28        electronically filed in any authorized action or proceeding.

                                                          6
                     FIRST AMENDED GENERAL ORDER RE MANDATORY ELECTRONIC FILING FOR CIVIL
Case 2:20-cv-01764-DMG-SK Document 1-1 Filed 02/24/20 Page 44 of 44 Page ID #:49

                                                                                                2019-GEN-014-00




 1   1) SIGNATURES ON ELECTRONIC FILING
 2      For purposes of this General Order, all electronic filings must be in compliance with California
 3      Rules of Court, rule 2.257. This General Order applies to documents filed within the Civil
 4      Division of the Los Angeles County Superior Court.
 5
 6          This First Amended General Order supersedes any previous order related to electronic filing,
 7   and is effective immediately, and is to remain in effect until otherwise ordered by the Civil
 8   Supervising Judge and/or Presiding Judge.
 9
10   DATED: May 3, 2019
                                                          KEVIN C. BRAZILE
11
                                                          Presiding Judge
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                      7
                      FIRST AMENDED GENERAL ORDER RE MANDATORY ELECtRONIC FILING FOR CIVIL
